       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 1 of 40




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


                                       )
In the Matter of the                   )
Federal Bureau of Prisons’ Execution   )
Protocol Cases,                        )
                                       )
LEAD CASE: Roane et al. v. Barr        )   Case No. 19-mc-145 (TSC)
                                       )
                                       )
THIS DOCUMENT RELATES TO:              )
                                       )
ALL CASES                              )
                                       )


             DEFENDANTS’ OPPOSITION TO PLAINTIFFS’
MOTION FOR PARTIAL SUMMARY JUDGMENT AND PERMANENT INJUNCTION
           Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 2 of 40




                                                  TABLE OF CONTENTS




INTRODUCTION .......................................................................................................................... 1
BACKGROUND ............................................................................................................................ 3
I.         STATEMENT OF FACTS REGARDING STATUTORY AND REGULATORY
           BACKGROUND AND BOP’S PROTOCOL .................................................................... 3
II.        PROCEDURAL HISTORY................................................................................................ 6
STANDARD OF REVIEW ............................................................................................................ 9
ARGUMENT ............................................................................................................................... 11
I.         BOP’s PROTOCOL IS NOT CONTRARY TO THE FDCA .......................................... 11
II.        PLAINTIFFS HAVE FAILED TO ESTABLISH THE REQUISITE IRREPARABLE
           HARM FOR ISSUANCE OF A PERMANENT INJUNCTION ..................................... 19
      A.   A Violation of the FDCA Does Not Establish Injury Per Se ........................................... 19
      B.   Plaintiffs Cannot Establish Harm Based on the Possibility of Pulmonary Edema ........... 20
      C.   Plaintiffs’ Remaining Arguments Also Lack Merit .......................................................... 25
III.       EQUITY DOES NOT WARRANT A PERMANENT INJUNCTION ............................ 30
CONCLUSION ............................................................................................................................. 32




                                                                     i
           Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 3 of 40




                                                TABLE OF AUTHORITIES

Cases

Amoco Prod. Co. v. Vill. of Gambell,
 480 U.S. 531 (1987) .................................................................................................................. 10

Anderson v. Liberty Lobby, Inc.,
  477 U.S. 242 (1986) .................................................................................................................. 10

*Barr v. Lee,
  2020 WL 3964985, No. 20A8, 591 U.S. __ (2020) ........................................................... passim

Barr v. Purkey,
  591 U.S. ___ (July 16, 2020) ...................................................................................................... 2

Barr v. Purkey,
  No. 20A9, 2020 WL 4006809, 591 U.S. ___ (July 16, 2020) .................................................. 17

*Barr v. Purkey,
  No. 20A10, 591 U.S. ___ (July 16, 2020) ....................................................................... 7, 16, 17

Baze v. Rees,
  553 U.S. 35 (2008) ...................................................................................................................... 4

Beaty v. FDA,
  853 F. Supp. 2d 30 (D.D.C. 2002) aff’d in relevant part sub nom. Cook v. FDA,
  733 F.3d 1 (D.C. Cir. 2013) ...................................................................................................... 11

Beyond Nuclear v. U.S. Dep’t of Energy,
  233 F. Supp. 3d 40 (D.D.C. 2017) ........................................................................................ 9, 10

Block v. Cmty. Nutrition Inst.,
  467 U.S. 340 (1984) .................................................................................................................. 16

Bucklew v. Precythe,
  139 S. Ct. 1112 (2019) ....................................................................................................... passim

Calderon v. Thompson,
  523 U.S. 538 (1998) .................................................................................................................. 31

Camara v. Mastro’s Rests. LLC,
 340 F. Supp. 3d 46 (D.D.C. 2018), aff’d, 952 F.3d 372 (D.C. Cir. 2020) ................................ 18




                                                                     ii
           Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 4 of 40




Cobell v. Norton,
  391 F.3d 251 (D.C. Cir. 2004) .............................................................................................. 3, 10

Coe v. McHugh,
 968 F. Supp. 2d 237 (D.D.C. 2013) ............................................................................................ 9

Cook v. Food & Drug Admin.,
 733 F.3d 1 (D.C. Cir. 2003) ........................................................................................... 5, 11, 17

Dunn v. McNabb,
 138 S. Ct. 369 (2017) ................................................................................................................ 30

Durr v. Strickland,
 No. 10-cv-288, 2010 WL 1610592 (S.D. Ohio Apr. 15, 2010), aff’d, 602 F.3d 788
 (6th Cir. 2010), cert. denied, 559 U.S. 1087 (2010) ................................................................. 21

*eBay v. MercExchange, LLC,
  547 U.S. 388 (2006) ........................................................................................................ 8, 10, 30

Envtl. Def. Fund, Inc. v. Costle,
  657 F.2d 275 (D.C. Cir. 1981) .................................................................................................. 10

*FDA v. Brown & Williamson Tobacco,Co.,
  529 U.S. 120 (2000) ........................................................................................................... passim

Glossip v. Gross,
  576 U.S. 863 (2015) .................................................................................................................... 4

Gomez v. U.S. Dist. Ct. for the N. Dist. of Cal.,
 503 U.S. 653 (1992) .................................................................................................................. 31

Heckler v. Chaney,
 470 U.S. 821 (1985) .................................................................................................................... 5

Hill v. McDonough,
  547 U.S. 573 (2006) ............................................................................................................ 30, 31

*In re Fed. Bureau of Prisons’ Execution Protocol Cases,
  955 F.3d 106 (D.C. Cir. 2020) .......................................................................................... 4, 6, 20

In re NETtel Corp., Inc.,
  No. 00-01771, 2007 WL 2119029 (Bankr. D.D.C. July 20, 2007) ........................................... 11

Jackson v. Danberg,
  656 F.3d 157 (3d Cir. 2011) ...................................................................................................... 22


                                                                    iii
           Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 5 of 40




LaShawn A. v. Barry,
  87 F.3d 1389 (D.C. Cir. 1996) .................................................................................................. 11

Legal Servs. Corp. v. Velazquez,
  531 U.S. 533 (2001) .................................................................................................................. 17

Nken v. Holder,
  556 U.S. 418 (2009) .................................................................................................................. 18

POM Wonderful LLC v. Coca-Cola Co.,
 573 U.S. 102 (2014) .................................................................................................................. 16

Purkey v. Barr,
  20A12, 591 U.S. ___ (2020) ..................................................................................................... 30

Richards v. INS,
  554 F.2d 1173 (D.C. Cir. 1977) .................................................................................................. 9

Riggs Nat’l Corp. & Subsidiaries v. Comm’r,
  295 F.3d 16 (D.C. Cir. 2002) .................................................................................................... 29

Ringo v. Lombardi,
  No. 09-cv-4095, 2009 WL 1406980 (W.D. Mo. May 19, 2009) .............................................. 21

Ringo v. Lombardi,
  No. 09-cv-4095, 2010 WL 4103201 (W.D. Mo. Oct. 18, 2010) ............................................... 21

Sussman v. U.S. Marshals Serv.,
  494 F.3d 1106 (D.C. Cir. 2007) ................................................................................................ 29

United States v. Bernard,
 299 F.3d 467 (5th Cir. 2002) ....................................................................................................... 9

United States v. Fausto,
 484 U.S. 439 (1988) .................................................................................................................. 15

United States v. L.A. Tucker Truck Lines, Inc.,
 344 U.S. 33 (1952) .............................................................................................................. 17, 18

United States v. Mitchell,
 -- F.3d --, 2020 WL 4815961 (9th Cir. Aug. 19, 2020) ............................................................ 20

United States v. Nazir,
 211 F. Supp. 2d 1372 (S.D. Fla. 2002)................................................................................ 16, 25



                                                                    iv
           Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 6 of 40




United States v. Rutherford,
 442 U.S. 544 (1979) .................................................................................................................. 12

United States v. Vialda,
 No. W-99-CR-070(1)-ADA, Order on Motion for Injunctive Relief, ECF No. 690
 (W.D. Tex. Sept. 11, 2020) ................................................................................................. 20, 31

Weinberger v. Romero-Barcelo,
 456 U.S. 305 (1982) .................................................................................................................. 10

West v. Schofield,
 519 S.W.3d 550 (Tenn. 2017) ................................................................................................... 15

Williamsburg Wax Museum, Inc. v. Historic Figures, Inc.,
 810 F.2d 243 (D.C. Cir. 1987) .................................................................................................. 11

*Winter v. Nat. Resources Def. Council, Inc.,
 555 U.S. 7 (2008) .................................................................................................... 10, 19, 21, 31

Wisconsin Gas Co. v. FERC,
 758 F.2d 669 (D.C. Cir. 1985) .......................................................................................... 2, 8, 19

Withrow v. Larkin,
 421 U.S. 35 (1975) ...................................................................................................................... 8

Statutes

18 U.S.C. § 3596 ....................................................................................................................... 5, 14

21 U.S.C. § 301 .............................................................................................................................. 7

21 U.S.C. § 321 ............................................................................................................................... 4

21 U.S.C. § 337 ................................................................................................................... 2, 16, 18

21 U.S.C. § 353b ....................................................................................................................... 5, 29

21 U.S.C. § 355 ............................................................................................................................. 12

21 U.S.C. § 387 et seq................................................................................................................... 13

Act of June 25, 1938, ch. 675, 52 Stat. 1040 .................................................................................. 4

Rules

Fed. R. Civ. P. 56(a) ................................................................................................................. 9, 10


                                                                       v
            Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 7 of 40




Regulations

21 C.F.R. Pt. 201....................................................................................................................... 5, 29

21 C.F.R. Pt. 211....................................................................................................................... 5, 29

28 C.F.R. § 26.3 ........................................................................................................................ 5, 14

57 Fed. Reg. 56,536 (Nov. 30, 1992)............................................................................................ 14

Other Authorities

Death Penalty Information Center, Execution Database, https://deathpenaltyinfo.org/
 executions/execution-database .................................................................................................... 4

Deborah W. Denno, When Legislatures Delegate Death: The Troubling Paradox Behind State
 Uses of Electrocution and Lethal Injection and What It Says About Us,
 63 Ohio St. L.J. 63 (2002) ........................................................................................................... 5

FDA, Facts About the Current Good Manufacturing Practices (CGMPS), https://www.fda.gov/
  drugs/pharmaceutical-quality-resources/facts-about-current-good-manufacturing-practices-
  cgmps .......................................................................................................................................... 6

Whether the Food & Drug Admin. Has Jurisdiction over Articles Intended for Use in Lawful
 Executions (May 3, 2019) (“OLC Op.”),
 2019 WL 2235666................................................................................................... 12, 13, 14, 17




                                                                        vi
        Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 8 of 40




                                        INTRODUCTION

       The Court should deny Plaintiffs’ motion for partial summary judgment and permanent

injunction on Count XI of the Amended Complaint concerning the Federal Bureau of Prisons’

(“BOP”) alleged violation of the Federal Food, Drug, and Cosmetic Act (“FDCA”). Defendants

recognize that the Court previously has concluded, with respect to former plaintiff Keith Nelson,

that BOP’s lethal injection protocol (“Protocol”) violates the FDCA. Defendants respectfully

request the Court’s reconsideration because the Court’s prior reasoning was incorrect and cannot

be reconciled with the purpose of the FDCA or the logic of the Supreme Court’s decision in FDA

v. Brown & Williamson Tobacco Co., 529 U.S. 120 (2000). In any event, Plaintiffs have not

established the requisite irreparable injury to justify issuance of a permanent injunction to enjoin

the impending executions of plaintiffs Christopher Vialva or William LeCroy, or the future

executions of the other plaintiffs.

       The upshot of the Court’s prior conclusion—that a prescription for pentobarbital is

necessary before Plaintiffs’ lawful sentences can be carried out—would be to make execution by

lethal injection impossible. But an effective ban of the BOP’s use of lethal injection to carry out

capital sentences simply cannot be what Congress intended when it passed the Federal Death

Penalty Act (“FDPA”)—particularly given that Congress necessarily contemplated that federal

executions would be carried out by lethal injection. See Brown & Williamson, 529 U.S. at 143

(“[R]econciling many laws enacted over time, and getting them to ‘make sense’ in combination,

necessarily assumes that the implications of a statute may be altered by the implications of a later

statute.”). Nor do Plaintiffs even have a private right of action to enforce the FDCA because

Congress specified that “all . . . proceedings for the enforcement, or to restrain violations, of [the

FDCA] shall be by and in the name of the United States.” 21 U.S.C. § 337(a) (emphasis added).

       Ruling in favor of Plaintiffs on Count XI would also be extraordinary at this point in the

litigation, given that the Supreme Court previously vacated, with no dissenting opinions, this

Court’s preliminary injunction entered on the ground that the Protocol likely violated the FDCA.

Barr v. Purkey, No. 20A10, 591 U.S. __ (July 16, 2020) (per curiam). Even if the Supreme Court

                                                  1
        Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 9 of 40




did not agree with the government on all scores when vacating the injunction, it at least either

agreed with the government on the merits or found the balance of equities tip in favor of allowing

the execution to proceed. Nothing has changed as to either of those conclusions: the legal question

on the merits remains the same, and there is no material change in the facts that would tip the

balance of equities in favor of a permanent injunction. And this is particularly so considering that

pentobarbital has been used in over one hundred executions, despite the FDCA, and that the

Supreme Court has approved of its use as a “less painful and more humane” method of execution.

See Barr v. Lee, No. 20A8, 591 U.S. __, 2020 WL 3964985, at *2 (2020) (per curiam).

       Even assuming Plaintiffs were to prevail on the merits of their FDCA claim, this Court

should not permanently enjoin the government from carrying out Plaintiffs’ executions under the

Protocol. Plaintiffs have not established, as they must, that any cognizable harm would result from

BOP’s alleged violations of the FDCA. See Roane v. Barr, No. 20-5260 (D.C. Cir. Aug. 27, 2020).

As this Court recognized recently in denying Nelson’s motion for a permanent injunction and

allowing his execution to proceed, a violation of the FDCA, standing alone, does not constitute the

required harm, which must be “certain.” See Order, ECF No. 226 at 2 (quoting Wisconsin Gas

Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)). And, like Nelson, Plaintiffs have not met their

burden. Plaintiffs allege that they will suffer from pulmonary edema if they are executed using

pentobarbital. Yet, even assuming that were true, which the government strongly contests, it

would not support entry of an injunction, because that alleged injury would not result from the

purported violation of the FDCA—specifically, the lack of a prescription. According to Plaintiffs’

own claims regarding the effects of pentobarbital, the same harm (i.e., pulmonary edema) would

result regardless of whether the government obtained a prescription. Especially having failed to

establish an Eighth Amendment violation based on the alleged harm from pulmonary edema,

Plaintiffs’ irreparable harm from the asserted FDCA violations must be traceable to those

violations, not to harm that would allegedly occur even if the government could comply with

Plaintiffs’ own (mistaken) view of the FDCA.



                                                 2
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 10 of 40




       Defendants respectfully submit that, because Plaintiffs cannot succeed on their FDCA

claim, the Court should deny Plaintiffs’ motion and grant Defendants summary judgment on Count

XI. At a minimum, the Court should not simply credit Plaintiffs’ evidence regarding the alleged

effects of pentobarbital—and indeed, cannot credit them absent an evidentiary hearing. See Cobell

v. Norton, 391 F.3d 251, 261 (D.C. Cir. 2004) (vacating even a preliminary injunction issued

without an evidentiary hearing regarding contested allegations about irreparable injury). The

opinions of Plaintiffs’ expert, Dr. Gail Van Norman, are refuted by the declarations of Drs. Joseph

F. Antognini and Kendall Von Crowns, as discussed in depth below. Even as to plaintiff Norris

Holder, who is the only plaintiff who has alleged that he is taking medication (carbamazepine) that

could potentially interact with pentobarbital, the claims of harm are purely speculative. The

evidence in the record strongly suggests that an inmate executed using 5 grams of pentobarbital

would not be sensate if pulmonary edema were to result and even with the presence of

carbamazepine. Plaintiffs have also failed to show that non-speculative harm would result from

the fact that the pentobarbital is compounded; in fact, BOP has used compounded pentobarbital to

execute five inmates recently without incident.

       Finally, Plaintiffs also cannot meet the requirements for a permanent injunction because

the balance of the equities tips against Plaintiffs. Plaintiffs’ speculative claims of harm are far

outweighed by the interests of the United States, Plaintiffs’ victims and their family members, and

the public at large. That is particularly true given the heinous nature of Plaintiffs’ crimes and the

many years that have passed since their lawful sentences were imposed. Accordingly, this Court

should not grant Plaintiffs a partial summary judgment or a permanent injunction on Count XI.

                                        BACKGROUND

I.     STATEMENT OF FACTS REGARDING STATUTORY AND REGULATORY
       BACKGROUND AND BOP’S PROTOCOL
       This Court is well aware of the relevant statutory and regulatory background in this case.

We therefore summarize only briefly herein. The “Constitution allows capital punishment,” and

Congress has authorized the death penalty for the most egregious federal crimes since 1790.

                                                  3
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 11 of 40




Bucklew v. Precythe, 139 S. Ct. 1112, 1122 (2019). It “necessarily follows that there must be” a

lawful “means of carrying” out executions. Baze v. Rees, 553 U.S. 35, 47 (2008) (plurality

opinion); see Glossip v. Gross, 576 U.S. 863, 869–70 (2015). In the Nation’s early years, hanging

was the “standard method of execution” for both States and the federal government. Glossip, 576

U.S. at 868; see In re Fed. Bureau of Prisons’ Execution Protocol Cases, 955 F.3d 106, 108–09

(D.C. Cir. 2020) (per curiam) (“Execution Protocol Cases”).

       Over time, States replaced hanging with new methods of execution such as electrocution

and lethal gas. In 1937, when Congress changed the federal method of execution from hanging to

the manner prescribed by the state of conviction or an alternatively designated state, “nearly 30

States were using cyanide gas or the electric chair.” AR 954. Shortly thereafter, Congress enacted

the FDCA. See Act of June 25, 1938, ch. 675, 52 Stat. 1040. The statute authorized the Food and

Drug Administration (“FDA”) to regulate drugs and devices, defined, among other things, as those

non-food articles “intended to affect the structure or any function of the body of man or other

animals,” a definition that has not changed in any respect material here since 1938. 21 U.S.C.

§ 321(g)(1), (h)(3); AR 939. In the decades that followed, FDA has declined to assert jurisdiction

over articles intended for use in capital punishment, despite the hundreds, if not thousands, of

executions that have occurred during that time. See AR 955; Death Penalty Information Center,

Execution Database, https://deathpenaltyinfo.org/executions/execution-database.

       States’ efforts to create “more humane methods” of execution eventually “culminat[ed] in

[a] consensus on lethal injection.” Baze, 553 U.S. at 62 (plurality opinion). When Congress

enacted the Federal Death Penalty Act (“FDPA”) in 1994, reimposing the requirement that the

federal government look to state execution methods, 18 U.S.C. § 3596(a), many states with capital

punishment provided for execution by lethal injection. See Deborah W. Denno, When Legislatures

Delegate Death: The Troubling Paradox Behind State Uses of Electrocution and Lethal Injection

and What It Says About Us, 63 Ohio St. L.J. 63 app. 2 at 188–206 (2002). The governing federal

regulation at that time similarly provided for lethal injection (and still does). See 28 C.F.R.

§ 26.3(a)(4).   Consistent with decades of practice, the FDA did not assert—and indeed

                                                4
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 12 of 40




disclaimed—authority to regulate the drugs used in lethal injections just as with lethal gases or

electrocution devices. See AR 955–56 (discussing the litigation yielding Heckler v. Chaney, 470

U.S. 821 (1985)). BOP accordingly executed three federal inmates between 2001 and 2003,

including Timothy McVeigh, using lethal-injection drugs without a prescription. Only in 2015, in

order to comply with a district court order and injunction, did the FDA exert limited authority over

a State’s attempt to import a drug for use in capital punishment. AR 958; see Cook v. Food &

Drug Admin., 733 F.3d 1, 3 (D.C. Cir. 2003).

       Plaintiffs’ suit challenges BOP’s Protocol, AR 1068–70, which was recently revised in

minor ways that are immaterial here, AR 1086–1139, as BOP still intends to use pentobarbital for

purposes of lethal injection. BOP is unable to procure a supply of FDA-approved pentobarbital

sodium for use in executions. Recognizing that federal courts of appeals have routinely denied

Eighth Amendment challenges to the use of compounded pentobarbital, AR at 857–58, BOP

selected a DEA-registered domestic bulk manufacturer to produce the active pharmaceutical

ingredient (“API”), and ensured that the API was subjected to quality assurance testing. AR 872.

BOP further selected a DEA-registered compounding pharmacy to store the API and to convert it

into an injectable form as needed. AR 857, 872. The pharmacy is also registered with the FDA

pursuant to Section 503B of the FDCA, 21 U.S.C. § 353b. AR 1084; Decl. of Raul Campos, ¶ 3

(Nov. 12, 2019), ECF No. 36–1. Section 503B facilities are subject to the FDA’s “Current Good

Manufacturing Practice (‘CGMP’) requirements,” 21 C.F.R. Pts. 201 & 211, which are regulations

designed to ensure that human pharmaceuticals “meet quality standards.” See AR 1084. 1 To date,

the pharmacy has also worked with two independent laboratories to conduct quality assurance

testing of the compounded pentobarbital solution it produces from the API. AR 1084, 970–1015,

1075–1083. And the pharmacy has worked with an independent laboratory to conduct a 365-day

shelf-life study to determine the expiration dates for compounded pentobarbital solutions to be


   1
     FDA, Facts About the Current Good Manufacturing Practices (CGMPS), https://www.fda.
gov/drugs/pharmaceutical-quality-resources/facts-about-current-good-manufacturing-practices-
cgmps.
                                                 5
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 13 of 40




used by BOP for lethal injection purposes. See AR 992–1015; ECF No. 231 & AR 1140–49.

Further, BOP confirmed with the DEA that the BOP facility in Terre Haute, Indiana meets the

regulatory requirements for storage and handling of pentobarbital. AR 872. And in March 2020,

BOP adopted “General Guidelines for Compounding and Testing Pentobarbital Sodium for Use in

Executions” to ensure that quality assurance testing is completed and the results are verified by

BOP prior to a scheduled execution. AR 1084–85.

II.    PROCEDURAL HISTORY

       Plaintiffs in this case are federal inmates who have been convicted of capital offenses and

sentenced to death. Throughout this litigation, current and former plaintiffs have raised a number

of claims repeatedly before this Court, the D.C. Circuit, and the Supreme Court. Yet, the Supreme

Court, the D.C. Circuit, and/or this Court have allowed five executions to proceed so far.

       Specifically, in April 2020, the D.C. Circuit vacated this Court’s first injunction, which

was predicated on the Protocol’s alleged inconsistency with the FDPA. See Execution Protocol

Cases, 955 F.3d at 106 (per curiam). In mid-June, after Plaintiffs filed their consolidated Amended

Complaint, former plaintiffs Daniel Lee, Wesley Purkey, and Dustin Honken were scheduled for

execution on July 13, 15, and 17, respectively, and former plaintiff Nelson was scheduled for

execution on August 28. Lee, Purkey, Honken and Nelson (the “PI Movants”) moved for a

preliminary injunction on several of their claims, including the FDCA claim at issue here—none

of the Plaintiffs here joined that motion, including plaintiff Vialva (whose post-conviction

challenge to his sentence was complete as early as January 2020, see Compl., Vialva v. Barr, No.

1:20cv01693, ECF No. 1, ¶ 27), and plaintiff LeCroy (whose post-conviction challenge to his

sentence was complete in 2015, see Compl., LeCroy v. Barr, No. 1:20cv02481, ECF No. 1, ¶ 21).

On July 13, this Court issued a preliminary injunction based on its view that the pentobarbital

protocol violated the Eighth Amendment. After the D.C. Circuit declined to stay that injunction,

the Supreme Court, by a 5 to 4 vote, vacated it on July 14, concluding that the PI Movants had not

established the requisite likelihood of success on the merits of that claim. Lee, No. 20A8 at 1. The

Court further noted that “‘[l]ast-minute stays’” should “‘be the extreme exception, not the norm.’”

                                                 6
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 14 of 40




Id. at 3 (quoting Bucklew, 139 S. Ct. at 1134). The Court “vacate[d] the [this] Court’s preliminary

injunction so that the plaintiffs’ executions may proceed as planned.” Id. BOP carried out Lee’s

execution that day.

       On July 15, this Court issued its third preliminary injunction, barring the then-imminent

executions of Purkey and Honken. See ECF Nos. 145, 146. The Court relied solely on the ground

that BOP’s Protocol failed to comply with the FDCA’s prescription requirement, 21 U.S.C. § 301

et seq. See ECF No. 145 at 10–13. The Court also concluded that the PI Movants had not

demonstrated a likelihood of success on their claims that the Protocol is arbitrary and capricious

under the Administrative Procedure Act (“APA”), see ECF No. 145 at 7–10, that the Protocol

violates the CSA, id. at 11, or deprives them of access to counsel, id. at 13–15. The D.C. Circuit

denied the government’s motion to stay or vacate the injunction. See Order, Case No. 20-5206

(D.C. Cir. July 15, 2020) (per curiam). On July 16, however, the Supreme Court again vacated

this Court’s preliminary injunction—this time without any noted dissents. Barr v. Purkey, No.

20A10, 591 U.S. ___ (July 16, 2020) (per curiam). BOP then carried out the executions of Purkey

and Honken.

       On July 31, 2020, Defendants moved to dismiss Plaintiffs’ Eighth Amendment, Due

Process, access to counsel, and non-delegation claims and for summary judgment on Plaintiffs’

remaining APA claims, including those under the FDCA. ECF Nos. 169, 170. In response, Nelson

moved for an expedited trial on the Eighth Amendment claim, ECF No. 174, and filed an

emergency cross-motion for summary judgment on the FDCA claim, ECF No. 180. This Court

denied the motion for expedited trial, granted Defendants’ motion to dismiss on the Eighth

Amendment claim, and later entered partial final judgment as to all Plaintiffs (except as to Plaintiff

Holder) on that claim. ECF Nos. 193, 205. 2 But this Court then granted in part Nelson’s cross-

motion for summary judgment on his FDCA claim and enjoined the government from carrying out


   2
    Despite their prior consent to entry to judgment, Plaintiffs have moved to modify the
judgment. ECF No. 238.


                                                  7
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 15 of 40




his execution until it had “met the requirements of the FDCA.” Mem. Op. at 13, ECF No. 213.

At the same time, the Court granted summary judgment for the government on Count X (Plaintiffs’

failure-to-enforce claim against the FDA Commissioner), see id. at 10-12, and on Count VIII

(Plaintiffs’ failure-to-consider claim as to the FDCA), see id. at 12. Upon the government’s

emergency motion to stay or vacate the permanent injunction, the D.C. Circuit vacated the

injunction on the basis that “inter alia, there are insufficient findings and conclusions that

irreparable injury will result from the statutory violation found by [this] court.” Roane v. Barr,

No. 20-5260, Doc. No. 1858770 (D.C. Cir. Aug. 27, 2020) (citing eBay Inc. v. MercExchange,

LLC, 547 U.S. 388, 391 (2006); Withrow v. Larkin, 421 U.S. 35, 44–45 (1975)).

       Nelson then moved the Court to amend its prior memorandum and opinion to include

specific findings and conclusions concerning the irreparable injury and to issue another injunction.

See ECF No. 222. As this Court characterized it, “Nelson’s alleged irreparable injury [was] that

he would be executed with a drug that ha[d] not be prescribed by a physician,” among other alleged

violations of the FDCA. Order at 2, ECF No. 226. Nelson also “pointed to the [alleged] lack of

potency testing in the record to demonstrate irreparable harm.” Id. This Court denied Nelson’s

request on the basis that Nelson had failed to “raise these arguments in his summary judgment

briefing.” Order at 2, ECF No. 226. The Court noted that “the interpretation and significance of

this record evidence is disputed by the government,” and held that “[i]n light of this dispute, a

showing of irreparable harm is far from ‘certain.’” Id. (quoting Wisconsin Gas Co, 758 F.2d at

674). Nelson was executed as scheduled later that day.

       There are currently two additional executions scheduled to occur imminently: LeCroy on

September 22, 2020, and Vialva on September 24, 2020. Vialva was convicted in 2000 of leading

fellow gang members in the kidnapping, robbery, and murdering of two youth ministers, Todd

Bagley and his wife Stacie. See United States v. Bernard, 299 F.3d 467, 471 (5th Cir. 2002). The

gang stole the Bagley’s money, jewelry, and ATM cards, and then locked the Bagleys in the trunk

of their own car while the gang drove around for hours attempting to withdraw money from the

Bagleys’ account and pawn Stacie’s wedding ring. Id. Upon Vialva’s insistence, the gang poured

                                                 8
        Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 16 of 40




lighter fluid inside the car, while the Bagleys sang and prayed in the trunk. Id. Vialva then ordered

the trunk open, and shot both Todd and Stacie in the head. Id. at 472–73. Todd was instantly

killed, but Stacie survived the gunshot long enough to burn alive, after one of the accomplices set

the car on fire. Id. at 473.

        LeCroy was convicted in 2004 of the rape and murder of 30-year-old Joann Tiesler, a nurse.

United States v. LeCroy, 441 F.3d 914, 919 (11th Cir. 2006). While on supervised released,

LeCroy broke into Ms. Tiesler’s home, and attacked her after she returned home, striking her in

the back of the head with his shotgun. Id. LeCroy bound Ms. Tiesler’s hands behind her back

with cable ties and strangled her with an electrical cord. Id. LeCroy then stripped Ms. Tiesler of

her underwear and forced her to kneel at the foot of her bed, where LeCroy raped and anally

sodomized her. Id. at 919–20. Thereafter, LeCroy fatally slashed Ms. Tiesler’s throat. Id. at 920.

LeCroy then stabbed Ms. Tiesler five times, stole her car, and headed toward Canada. He was

later captured at the U.S.-Canadian border. Id.

        Plaintiffs now move for partial summary judgment and a permanent injunction on their

FDCA claim, as alleged in Count XI of the Amended Complaint. See Pls.’ Mot. for Partial

Summary Judgment (“Pls.’ Mot.), ECF No. 236; see also Am. Compl., ¶¶ 186–91 (Count XI),

ECF No. 92. 3

                                   STANDARD OF REVIEW

        Plaintiffs bring their FDCA claim under the APA. See, e.g., Pls.’ Mot. at 4. “When

reviewing motions for summary judgment in a suit seeking review of an agency’s actions, the

standard under Fed. R. Civ. P. 56(a) does not apply.” Beyond Nuclear v. U.S. Dep’t of Energy,

233 F. Supp. 3d 40, 47 (D.D.C. 2017) (Chutkan, J.) (citing Coe v. McHugh, 968 F. Supp. 2d 237,

239 (D.D.C. 2013)). “Instead, the court must decide as a matter of law ‘whether the agency action


    3
      Count XI also alleges that the Protocol violates the Controlled Substances Act (“CSA”). See
Am. Compl., ¶¶ 186–91 (Count XI). Plaintiffs do not move for summary judgment on the CSA-
related portions of Count XI. Defendants’ Motion for Summary Judgment on the APA claims,
including Count XI, remains pending. See ECF Nos. 169, 170.


                                                  9
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 17 of 40




is supported by the administrative record and otherwise consistent with the APA standard of

review.’” Id. (quoting Coe, 968 F. Supp. 2d at 240, and citing Richards v. INS, 554 F.2d 1173,

1177 & n.28 (D.C. Cir. 1977)). “The court’s review is ‘highly deferential’ and begins with a

presumption that the agency’s actions are valid.” Beyond Nuclear, 233 F. Supp. 3d at 47 (quoting

Envtl. Def. Fund, Inc. v. Costle, 657 F.2d 275, 283 (D.C. Cir. 1981)). 4

        Moreover, wholly apart from the merits, well-established principles of equity require a

plaintiff seeking a permanent injunction to satisfy a four-factor test before a court may grant such

relief. A plaintiff must demonstrate: “(1) that it has suffered an irreparable injury; (2) that remedies

available at law, such as monetary damages, are inadequate to compensate for that injury; (3) that,

considering the balance of hardships between the plaintiff and defendant, a remedy in equity is

warranted; and (4) that the public interest would not be disserved by a permanent injunction.”

eBay, Inc., 547 U.S. at 391 (citing Weinberger v. Romero-Barcelo, 456 U.S. 305, 311–13 (1982);

Amoco Prod. Co. v. Vill. of Gambell, 480 U.S. 531, 542 (1987)). In order to conclude that Plaintiffs

have satisfied these equitable requirements for issuance of a permanent injunction, the Court must

weigh the competing evidence and conclude that there are no “genuine issues of material fact.”

See Cobell, 391 F.3d at 261. The decision to grant or deny permanent injunctive relief is an act of

equitable discretion by the district court. Winter v. Nat. Resources Def. Council, Inc., 555 U.S. 7,

32 (2008). Simply crediting Plaintiffs’ evidence over the government’s, without a hearing or the

opportunity for the government to test Plaintiffs’ claims, would be improper. See Cobell, 391 F.3d

at 261 (concluding that the district court erred by entering a preliminary injunction without holding

an evidentiary hearing given disputed issues of fact).



   4
     Even if the Rule 56 summary judgment standard were to apply, the Court could grant
Plaintiffs’ motion only if Plaintiffs could show that “there is no genuine dispute as to any material
fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). When
considering a motion for summary judgment under Rule 56, the Court must draw all reasonable
inferences in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986).


                                                  10
        Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 18 of 40




                                           ARGUMENT

   I.      BOP’S PROTOCOL IS NOT CONTRARY TO THE FDCA
        In moving for summary judgment on their FDCA claim, Plaintiffs largely hew to the

Court’s reasoning in granting Nelson’s Motion for Summary Judgment on the FDCA claim.

Plaintiffs assert that the Court’s decision as to Nelson that the Protocol violates the FDCA is “law

of the case as reflected in a final judgment.” Pls.’ Mot. at 10–11. Plaintiffs are incorrect, because

the Court’s holding and partial final judgment applied only to Nelson. ECF No. 214; see In re

NETtel Corp., Inc., No. 00-01771, 2007 WL 2119029, at *1 (Bankr. D.D.C. July 20, 2007)

(concluding that the law of the case doctrine did not apply because the prior holding was in a

separate adversary proceedings between different parties in the same bankruptcy case). Moreover,

although Defendants appealed the Court’s decision and final judgment, the D.C. Circuit did not

address the Court’s merits ruling in vacating the injunction, and Defendants’ appeal was mooted

by Nelson’s execution. Thus, even if the law of the case doctrine applied, it would be necessary

for Defendants to challenge Plaintiffs’ FDCA claim on the merits in order to avoid possible waiver

in a subsequent appeal. See Williamsburg Wax Museum, Inc. v. Historic Figures, Inc., 810 F.2d

243, 250 (D.C. Cir. 1987). In any event, Defendants respectfully ask the Court to revisit its prior

decision, because the decision was clearly erroneous and would work a manifest injustice for the

reasons discussed below. See LaShawn A. v. Barry, 87 F.3d 1389, 1395 (D.C. Cir. 1996).

        It is undisputed that a “‘core’ legislative purpose of the FDCA is to ensure that a ‘drug’ is

‘safe and effective for its intended use.’” Pls.’ Mot. at 5 (quoting Brown & Williamson, 529 U.S.

at 133). The Court previously held that, because “[v]iolations of the FDCA carry ‘the risk that

drug[s] will not function as intended,’ . . . the statute must apply in the lethal injection context.”

Mem. Op., ECF No. 213 at 7 (quoting Beaty v. FDA, 853 F. Supp. 2d 30, 37 (D.D.C. 2002), aff’d

in relevant part sub nom. Cook v. FDA, 733 F.3d 1 (D.C. Cir. 2013)). This is so, the Court found,

“because a lethal injection drug that does not function as intended may ‘result in conscious

suffocation, pain, and cardiac arrest.’” Id. (quoting Beaty, 853 F. Supp. 2d at 37). But the FDCA

is not intended to simply reduce a drug’s risk of not functioning as intended—it first requires that

                                                 11
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 19 of 40




“the product’s probable therapeutic benefits . . . outweigh its risk of harm.” Brown & Williamson.,

529 U.S. at 140. If a product’s probable therapeutic benefits do not outweigh its risk of harm, then

the FDA cannot approve it if the FDCA applies. Id. at 143. The FDA lacks jurisdiction to regulate

articles intended for a use not traditionally regulated by the FDA when (1) other statutes clearly

assume such articles will remain lawful and available for that use, but (2) if regulated under the

FDCA, would be prohibited. See id. (holding that “there is no room for tobacco products within

the FDCA’s regulatory scheme” because “they cannot be used safely for any therapeutic purpose,

and yet they cannot be banned”).

        Defendants respectfully submit that the Court previously erred in concluding that the

application of the FDCA to BOP’s use of pentobarbital in the lethal injection context will make it

safer for the condemned inmate by ensuring that the pentobarbital functions as intended. It will

not. A lethal injection drug that functions as intended will, in fact, result in the death of the inmate.

Accordingly, if lethal substances and other articles intended for use in capital punishment were

regulated by the FDCA, such lawful executions would not be safer—rather, they would effectively

be banned, and BOP would be prohibited from carrying out executions by lethal injection

altogether. This is so because, as noted, “[s]everal provisions in the [FDCA] require the [FDA] to

determine that the product itself is safe as used by consumers”—that is, that “the product’s

probable therapeutic benefits . . . outweigh its risk of harm.” Brown & Williamson, 529 U.S. at

140; see 21 U.S.C. § 355(b)(1), (d). That standard is inapposite for drugs intended to cause death

as part of an execution. See Office of Legal Counsel Op., Whether the Food & Drug Admin. Has

Jurisdiction over Articles Intended for Use in Lawful Executions (May 3, 2019) (“OLC Op.”),

2019 WL 2235666, *8, AR 948 (explaining that “there is no way products intended to carry out

capital punishment could ever satisfy that test”); see also United States v. Rutherford, 442 U.S.

544, 556 (1979) (explaining that, under the FDCA, “a drug is unsafe if its potential for inflicting

death . . . is not offset by the possibility of therapeutic benefit”).

        Plaintiffs, unsurprisingly, have never argued that pentobarbital can be used safely as a

lethal-injection drug—after all, it is intended to bring about death in the context of implementing

                                                   12
        Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 20 of 40




a capital sentence, which is the antithesis of finding a drug “safe” under the FDCA. Plaintiffs have

always argued just the opposite—asserting that not only will pentobarbital definitely kill them, but

that there is “‘a virtual medical certainty that most, if not all, prisoners will experience excruciating

suffering, including sensations of drowning and suffocation, as a result of . . . injection of 5 grams

of pentobarbital.’” Pls.’ Mot. at 12 (quoting Van Norman Decl. (ECF No. 24) at 7). 5

        As explained further below, Plaintiffs are incorrect that pentobarbital will cause them the

pain they allege, but that does not mean that pentobarbital, when used to bring about death in the

lethal injection context, is “safe” or can be made “safer.” In Brown & Williamson, the FDA had

sought to regulate customarily marketed tobacco products, which the agency conceded were

“unsafe, as that term is conventionally understood.” 529 U.S. at 139 (citations omitted). The FDA

did not deem the products unsafe under the FDCA because banning them could cause “tobacco

users [to] suffer from extreme withdrawal, . . . and [engender] a black market offering cigarettes

even more dangerous than those currently sold legally would likely develop.” Id. The Supreme

Court rejected this outcome, explaining that the FDA, consistent with the FDCA, could not allow

a “product to remain on the market,” while also concluding that it “cannot be used safely for any

therapeutic purpose.” Id. at 141; see also OLC Op., 2019 WL 2235666 at *8, AR948 (explaining

that “[i]t would not be sufficient to show that the substance is safer or more effective than other

means of execution” because “Brown & Williamson dismissed such an interpretation of ‘safety’

as involving a ‘qualitatively different inquiry’ from that required by the FDCA”). It is implausible

that the FDA would find pentobarbital safe when intended to be used for the purposes of bringing

about death as part of a lethal injection protocol.

        Accordingly, were the FDCA applicable in this context, the FDA could not approve

pentobarbital for the purpose of bringing about death. Indeed, the reading of the FDCA embraced

by Plaintiffs and this Court would mean that all articles traditionally used by the federal


    5
    Congress subsequently granted FDA regulatory authority specific to tobacco products in the
Tobacco Control Act, 21 U.S.C. § 387 et seq.


                                                   13
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 21 of 40




government and the States in executions—such as electric chairs, lethal gas, and perhaps even

firing-squad rifles—would be regulated by the FDCA so as to ensure they function as intended.

But in the many decades over which the FDCA and capital punishment have coexisted, it does not

appear that any party has seriously advanced that argument. And for good reason: “If the FDCA

applied to electric chairs, gallows, gas chambers, firearms used in firing squads, and substances

used in lethal-injection protocols, the statute would effectively ban those articles. Yet the

Constitution and laws of the United States presuppose the continued availability of capital

punishment for the most heinous federal and state crimes.” OLC Op., 2019 WL 2235666 at *7,

AR947.

       Because neither the Court nor Plaintiffs have ever grappled with the repercussions of the

FDCA’s regulation of articles intended to bring about death in the context of capital punishment—

i.e., an effective ban—neither has ever rebutted Defendants’ consistent argument that such a result

would be fundamentally inconsistent with Congress’s intent in enacting the FDPA, which requires

the federal government to use the State’s manner of execution. 18 U.S.C. § 3596(a). At the time

of the FDPA’s enactment in 1994, many States permitted execution exclusively by lethal injection,

and lethal injection was the sole method of execution prescribed by federal regulation, 28 C.F.R.

§ 26.3(a)(4); see 57 Fed. Reg. 56,536, 56,536 (Nov. 30, 1992) (identifying lethal injection as

“increasingly . . . the method of execution in the states”). Yet Congress enacted the FDPA’s

detailed execution framework without referencing the FDCA. That is powerful evidence of the

common-sense view that Congress did not intend drugs intended for use in lethal injection to be

regulated under the FDCA. Brown & Williamson, 529 U.S. at 143 (“The ‘classic judicial task of

reconciling many laws enacted over time, and getting them to ‘make sense’ in combination,

necessarily assumes that the implications of a statute may be altered by the implications of a later

statute.’” (quoting United States v. Fausto, 484 U.S. 439, 453 (1988)); see also West v. Schofield,

519 S.W.3d 550, 571 (Tenn. 2017) (“Clearly, the federal government does not consider those of

its own executions that are conducted by lethal injection to violate a regulatory scheme for the

prescription and use of controlled substances.”). Likewise, the lack of any apparent objection from

                                                14
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 22 of 40




the executive, legislative, or judicial branches to the hundreds of state executions conducted by

lethal injection of substances that have never been required to meet the FDCA’s prescription

requirements strongly reinforces this view. Today, all States that provide for a death penalty allow

lethal injection as the primary if not the only method. Accordingly, any interpretation of the FDCA

in the lethal injection context must take into account Congress’s enactment of the FDPA and the

use of lethal injection by the federal government and the States in hundreds if not thousands of

executions over multiple decades.

        Plaintiffs ignore that obvious problem—that the FDCA would effectively ban lethal

injection drugs if it were applicable. Instead they adhere to the Court’s holding that because

“Defendants had chosen . . . a drug to produce a ‘humane’ and minimally painful death, . . . the

FDCA applies to lethal injections.” Pls.’ Mot. at 5 (quoting ECF No. 213 at 7). Following that

logic would lead to the perverse outcome that the more the federal government tries to use a

humane method of execution, the more likely it is that the method’s instrument of death (whether

drug, electric chair, gas chamber, or fire arm) will fall under the regulation of the FDCA, which,

if applicable, would effectively ban the method entirely because the instrument cannot meet the

approval standard when intended to be used to bring about death in a lawful execution. But as just

discussed, Congress’s enactment of the FDPA forecloses that result. Rather, the government’s

effort to make sure it chose a lethal injection protocol that is humane merely demonstrates its

commitment to compliance with the Eighth Amendment and is not a reflection that the drug has

“probable therapeutic benefits . . . outweigh[ing] its risk of harm,” Brown & Williamson, 529 U.S.

at 140, such that the drug could plausibly be subject to regulation under the FDCA.

        Plaintiffs’ arguments about the ways in which the Protocol purportedly violates the FDCA,

see Pls.’ Mot. at 6-8, are irrelevant in light of that statute’s inapplicability. In fact, those arguments

further demonstrate why the FDCA cannot apply in the context of the use of lethal injection drugs

to implement a lawful capital sentence. See, e.g., Pls.’ Mot. at 7 (arguing that a prescription is

valid only if intended for a “‘real patient who actually needs it,’” United States v. Nazir, 211 F.



                                                   15
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 23 of 40




Supp. 2d 1372, 1375 (S.D. Fla. 2002), which makes no sense in the capital punishment context

where an inmate is not a “patient” who “needs” a lethal injection of pentobarbital).

       In all events, Plaintiffs have no actionable claim that the Protocol violates the FDCA. It is

true, as Plaintiffs argue, see Pls.’ Mot. at 9, that the Court previously held that the PI Movants

likely had such a cause of action, see ECF No. 145 at 10, and the D.C. Circuit declined to stay or

vacate that injunction, see Execution Protocol Cases, No. 20-5206, Doc. No. 1851933, at 3. But

the Supreme Court ultimately vacated the Court’s preliminary injunction, rendering the D.C.

Circuit’s opinion of no precedential value. Barr v. Purkey, No. 20A10, 591 U.S. ___ (July 16,

2020) (per curiam). Moreover, this Court has separately held that Plaintiffs’ lack-of-enforcement

claim under the FDCA (Count X) is foreclosed by Supreme Court precedent. See Mem. Op., ECF

No. 213, at 10–12 (citing Chaney). It is illogical to conclude that the enforcement of the FDCA is

left to the FDA Commissioner’s discretion, while allowing Plaintiffs to enforce the FDCA against

the BOP for alleged violations of the FDCA. Indeed, in the FDCA itself, Congress specified that

“all . . . proceedings for the enforcement, or to restrain violations, of this chapter shall be by and

in the name of the United States.” 21 U.S.C. § 337(a) (emphasis added). This requirement

forecloses actions by private parties seeking to restrain third parties’ putative violations of the

FDCA’s general strictures, leaving “the United States with nearly exclusive enforcement

authority” over those matters. POM Wonderful LLC v. Coca-Cola Co., 573 U.S. 102, 109 (2014).

The federal government clearly does not believe that it is violating the FDCA by using

pentobarbital to conduct lethal injections, and that judgment is reserved to the Executive Branch

under the FDCA’s plain terms. Plaintiffs cannot make an end-run around the non-reviewability of

the FDA’s enforcement decisions by invoking the APA against BOP. Any conclusion to the

contrary cannot be squared with the Supreme Court’s instructions in Block v. Cmty. Nutrition Inst.,

467 U.S. 340, 351 (1984), that APA actions are precluded by federal statutes even where the

statutes implicitly foreclose certain private-party enforcement, let alone where, as here, they

expressly do so.



                                                 16
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 24 of 40




       Given all that, it is unsurprising that the Supreme Court vacated, without any noted dissent,

this Court’s preliminary injunction, ECF No. 145, issued in favor of the PI Movants on the basis

that the Protocol likely violated the FDCA. Barr v. Purkey, No. 20A10, 591 U.S. ___ (July 16,

2020) (per curiam). 6 This Court, in entering summary judgment for Nelson, said it was “mindful”

of the Supreme Court’s vacatur order, but that it would be “guided by what the D.C. Circuit has

held—and what the Supreme Court has not.” Mem. Op. at 7, ECF No. 213.

       However, both the Court and Plaintiffs ignore the clear implications of the Supreme

Court’s decision in Brown v. Williamson. Instead, they favor the D.C. Circuit’s decision in Cook

v. FDA, 733 F.3d 1 (D.C. Cir. 2013), even though Cook issued no “holding” on the FDA’s

jurisdiction over lethal-injection drugs because that issue was neither pressed nor passed upon by

the D.C. Circuit. The issue in Cook was whether the FDA could exercise enforcement discretion
over shipments of sodium thiopental that were being imported by various state departments of

corrections for use in executions. Importantly, “the FDA [had] conceded before the district court

that the . . . shipments” were an “unapproved new drug.” Id. at 11; see generally OLC Op., 2019

WL 2235666 at *14, AR 958. The D.C. Circuit, therefore, had no occasion to address the

antecedent question of whether the FDA has jurisdiction over articles intended for use in capital

punishment. See United States v. L.A. Tucker Truck Lines, Inc., 344 U.S. 33, 38 (1952) (“The

effect of the omission was not there raised in briefs or argument nor discussed in the opinion of

the Court. Therefore, the case is not a binding precedent on this point.”); Legal Servs. Corp. v.

Velazquez, 531 U.S. 533, 557 (2001) (Scalia, J. dissenting) (“Judicial decisions do not stand as

binding ‘precedent’ for points that were not raised, not argued, and hence not analyzed.”); see also

Camara v. Mastro’s Rests. LLC, 340 F. Supp. 3d 46, 54 (D.D.C. 2018) (“Of course, a decision ‘is

not a binding precedent’ on an issue not pressed by the parties or passed on by the Court.” (quoting

L.A. Tucker, 344 U.S. at 38)), aff’d, 952 F.3d 372 (D.C. Cir. 2020)). Likewise, Cook did not

   6
     Compare with Barr v. Purkey, No. 20A9, 591 U.S. __, 2020 WL 4006809, (July 16, 2020)
(per curiam) (vacating this Court’s preliminary injunction on Purkey’s Ford claim over four
dissents) and Barr v. Lee, No. 20A8, 591 U.S. __, 2020 WL 3964985, (July 14, 2020) (per curiam)
(vacating this Court’s preliminary injunction on Eighth Amendment grounds over four dissents).
                                                17
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 25 of 40




present or pass upon 21 U.S.C. § 337(a)’s prohibition on private enforcement actions, since the

plaintiffs there sought to require FDA to take action in accordance with a specific importation

provision that the D.C. Circuit held constrained the agency’s discretion. The Cook plaintiffs

themselves did not seek to enforce the FDCA directly against a party whose conduct they alleged

violated the FDCA. Accordingly, the D.C. Circuit had no occasion in Cook to address whether

plaintiffs may use an APA action to end-run Congress’s decision to reserve FDCA enforcement

authority solely to the government.

       Plaintiffs contend, see Pls.’ Mot. at 9–10, that this Court was correct to decline to “interpret

the Supreme Court’s vacatur as an indication of how [it] should resolve the dispute on the merits.”

Mem. Op. at 8, ECF No. 213. The Court did so based on procedural differences between the

preliminary injunction stage and the summary judgment stage, namely that the relief a preliminary

injunction provides is merely to preserve the status quo while summary judgment substitutes for

trial. Id. at 8–9. But in order to obtain emergency relief from the Supreme Court, the government

needed to show (at a minimum) a likelihood of success on the merits. See Nken v. Holder, 556

U.S. 418, 434 (2009). And nothing about the merits of Plaintiffs’ FDCA claim has changed

between the preliminary injunction stage and the summary judgment stage. This Court did not

base its summary judgment decision on any new facts or new legal arguments. Thus, the Court

was incorrect to refuse to interpret the Supreme Court’s vacatur as an indication of how this Court

should resolve the dispute on the merits.

       In any event, even assuming that the Supreme Court vacated this Court’s preliminary

injunction without disagreeing on the merits, that would necessarily mean it vacated the injunction

based on the equitable injunction factors. And it is clear that the timing of the injunction was not

dispositive because, when the Supreme Court vacated the injunction, Nelson’s execution was still

weeks away. Cf. Order, ECF No. 193 at 4 (recognizing that the Eighth Amendment preliminary

injunction issued in favor of the PI Movants “was not remotely ‘last-minute’ with respect to

Nelson, but the [Supreme Court] nonetheless vacated the injunction as to him,” thus “suggest[ing]

that timing was neither dispositive nor weighty because, “[i]f it was, the injunction for Nelson

                                                 18
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 26 of 40




would stand, or at the very least the [Supreme] Court would have noted that any heightened

standard caused by the last-minute injunction did not apply to him”). The D.C. Circuit has also

now squarely reaffirmed that this Court cannot grant a permanent injunction without considering

the same equitable injunction factors the Supreme Court considered when vacating the FDCA

preliminary injunction. See Order, ECF No. 226 at 1 (citing Execution Protocol Cases, No. 20-

5260 (D.C. Cir. Aug. 27, 2020)); see also Winter, 555 U.S. at 32 (emphasizing that the equitable

factors are the same at the preliminary- and permanent-injunction stages). As demonstrated below,

the equities do not support a permanent injunction and, importantly, there is no material and timely

change in fact on that front either since the Supreme Court vacated the FDCA preliminary

injunction. Thus, whether on the merits or the equities, the Supreme Court’s vacatur of the

preliminary injunction, with no noted dissent, strongly cuts against any entry of a permanent

injunction based on the same exact FDCA claim.
II.    PLAINTIFFS HAVE FAILED TO ESTABLISH THE REQUISITE IRREPARABLE
       HARM FOR ISSUANCE OF A PERMANENT INJUNCTION
       A.      A Violation of the FDCA Does Not Establish Injury Per Se

       Plaintiffs cannot meet their burden to establish that irreparable injury is “‘both certain and

great,’” as this Court has recognized is required by binding circuit precedent. See Order, ECF No.

226 at 2 (quoting Wisconsin Gas Co., 758 F.2d at 674). According to Plaintiffs, they face

irreparable injury if they are executed with the administration of a drug without the benefit of both

a prescription (and thus physician involvement) and the use of an FDA-approved (not

compounded) drug. See Pls.’ Mot. at 12–14. Although Plaintiffs attempt to obscure it, their

fundamental argument is that it is per se harm to be executed with a drug in violation of the FDCA.

But the D.C. Circuit’s most recent order regarding Nelson and this Court’s August 28, 2020 denial

of Nelson’s motion for a permanent injunction make clear that violations of the law are not per se

irreparable harm, and that a plaintiff must demonstrate concrete, real-world irreparable injury to

warrant a permanent injunction. See Roane, No. 20-5260, Doc. No. 1858631 (D.C. Cir. Aug. 27,

2020); Order, ECF No. 226 at 2–3. If a violation of the FDCA necessarily caused harm in the


                                                 19
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 27 of 40




context of execution by lethal injection, then Nelson would have established irreparable harm. But

this Court concluded that he had not. Order, ECF No. 226 at 3.

        The Ninth Circuit’s recent ruling in United States v. Mitchell is also instructive. There, the

inmate argued that he would “suffer an irreparable harm, due to the possibility that he ‘could be

executed by means of an illegal protocol.’” Mitchell, -- F.3d --, 2020 WL 4815961 at *2 (9th Cir.

Aug. 19, 2020). The Ninth Circuit assumed without deciding that Mitchell was correct that various

provisions within Arizona’s execution manual constituted the “law of the State” incorporated by

the FDPA. Id. The court nonetheless rejected Mitchell’s argument regarding the allegedly

“illegal” federal protocol, concluding that Mitchell had not “carried his burden of showing that it

is more probable than not that he will suffer any irreparable harm.” Id. at *4 (citation omitted).

The court’s rejection of Mitchell’s irreparable harm argument necessarily meant that Mitchell’s

then-impending execution, standing alone, did not constitute irreparable harm, and that an alleged

statutory violation—whether of the FDPA as in Mitchell’s case, or the FDCA here—is not

irreparable harm even if the inmate will be executed. See also United States v. Vialva, No. W-99-

CR-070(1)-ADA, Order on Motion for Injunctive Relief at 9–10, ECF No. 690 (W.D. Tex. Sept.

11, 2020) (“Vialva Order”) (concluding that Vialva had not established irreparable harm on his

claim that his execution would violate the FDPA, “even though “the death penalty itself is

irreversible”).

        B.        Plaintiffs Cannot Establish Harm Based on the Possibility of Pulmonary
                  Edema
        Because a violation of FDCA, standing alone, is insufficient to justify an injunction,

Plaintiffs are forced to dust off their Eighth Amendment arguments, asserting primarily that

pentobarbital will cause them to suffer pulmonary edema. See Pls.’ Mot. at 12. But those

arguments fail because the relevant question for purposes of irreparable harm under their FDCA

claim is not whether pentobarbital will have the alleged effect, but rather whether, under Plaintiffs’

view of the FDCA’s prescription requirement, BOP’s compliance with that requirement would

eliminate the effect. The answer to this latter question is “no” because the alleged underlying risk

                                                 20
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 28 of 40




of using pentobarbital remains the same whether there is a prescription or not (and in fact, whether

the drug is FDA-approved or not). This Court necessarily came to that conclusion when denying

Nelson’s motion for a permanent injunction. See Order, ECF No. 226 at 2 (“Nelson’s notice and

request for amended judgment fails to supply a sufficient basis for finding that he will be

irreparably harmed by the government’s violation of the FDCA.” (emphasis added)). And other

courts have similarly held that a statutory violation, standing alone, is not per se irreparable harm.

Ringo v. Lombardi, No. 09-cv-4095, 2009 WL 1406980, at *3 (W.D. Mo. May 19, 2009) (denying

stay of execution because “it is uncertain how mere compliance with the CSA and FDCA would

impact” the inmate’s execution); Ringo v. Lombardi, No. 09-cv-4095, 2010 WL 4103201, at *1–

2 (W.D. Mo. Oct. 18, 2010) (“[A]ny harm to Mr. Nunley from being executed with a drug that is

not prescribed by a physician or approved by the FDA for the purpose of execution, is relatively

small in comparison to the State of Missouri’s interest in having its death penalty enforced.”); Durr

v. Strickland, No. 10-cv-288, 2010 WL 1610592, at *4 (S.D. Ohio Apr. 15, 2010) (concluding that

a violation of the FDCA suggests at most “an injury to” the State officials, “not to” the inmate,

because the State officials could be prosecuted for violating federal law), aff’d, 602 F.3d 788 (6th

Cir. 2010).

       The Supreme Court’s analysis in Winter is instructive and strongly indicates that Plaintiffs

are not entitled to a permanent injunction. The Winter plaintiffs’ “ultimate legal claim” was based

on a procedural violation of the National Environmental Policy Act, which required the preparation

of an environmental impact statement before the conduct of military training exercises, while the

plaintiffs’ alleged harm was the impact of military training exercises on marine life. Winter, 555

U.S. at 32–33. The Court concluded that the alleged harm was not sufficiently clear to warrant a

permanent injunction. See id. Likewise here, even if the use of pentobarbital under the Protocol

violates the FDCA, Plaintiffs have not shown that there is a sufficient likelihood of harm resulting

from the alleged FDCA violation to justify enjoining the implementation of Plaintiffs’ lawfully

imposed capital sentences.



                                                 21
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 29 of 40




       Plaintiffs have repeatedly argued that pentobarbital will cause them near-instant

excruciating pain, and they do so again in their motion for partial summary judgment. See Pls.’

Mot. at 12–13. Yet, Plaintiffs do not explain how having a physician issue a prescription for

pentobarbital would prevent pulmonary edema. In fact, the PI Movants have previously suggested

that any such prescription would be unlawful. Cf. Pls.’ Mot. for Preliminary Injunction, ECF No.

102 at 32 n.19 (discussing States having obtained prescriptions for executions and stating: “To be

sure, it is likely that the prescriptions obtained by these states do not comply with the requirements

of the FDCA and CSA”). Their objection is to the use of pentobarbital in the first place. Insofar

as the implied premise of their argument is that, if a prescription is required, BOP will be unable

to carry out executions using pentobarbital (because no doctor would prescribe a drug that causes

excruciating pain), Plaintiffs’ irreparable harm argument is just another attempt to achieve what

Plaintiffs could not show under the Eighth Amendment—that the use of pentobarbital is inhumane.

That argument is fundamentally at odds with the fact that the Supreme Court has upheld the use

of pentobarbital and allowed executions to proceed in this very case, noting, inter alia, that

pentobarbital “has been used to carry out over 100 executions, without incident,” and that its use

was “upheld by this Court last year, as applied to a prisoner with a unique medical condition that

could only have increased any baseline risk of pain associated with pentobarbital as a general

matter.” Lee, No. 20A8, 2020 WL 3964985 at *2 (citing Bucklew, 139 S. Ct. at 1130). It is also

at odds with the well-known fact that pentobarbital is “commonly used to euthanize terminally ill

patients who seek death with dignity in States such as Oregon and Washington,” Jackson v.

Danberg, 656 F.3d 157, 165 (3d Cir. 2011) (citation omitted). See also Declaration of Kendall

Von Crowns, M.D., ¶ 1 (August 10, 2020) (attached as Exhibit 1) (“Pentobarbital . . . has been

promoted by pro-euthanasia groups . . . and in euthanasia-related publications . . . as an easy,

reliable and peaceful way of achieving death and the premier drug for self-deliverance.”).

       Plaintiffs attempt to bolster their well-worn arguments against the use of pentobarbital by

pointing to purportedly “new” evidence: (1) the autopsy report of Wesley Purkey, which shows

“severe bilateral acute pulmonary edema” as reflected by significantly elevated lung weights, Pls.’

                                                 22
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 30 of 40




Mot. at 12 (citing ECF No. 183-1), and (2) Dr. Gail Van Norman’s declaration opining that Purkey

was aware of the acute pulmonary edema, id. (citing ECF No. 183-2 at 3). But the Court cannot

simply credit Plaintiffs’ evidence, which the government disputes. The autopsy, which was

performed a week after Purkey’s death, does not indicate when the “acute pulmonary edema” set

in. See ECF No. 183-1. And the opinion of Dr. Van Norman, who is not a pathologist, is refuted

by Dr. Crowns, a board-certified forensic pathologist, who has determined the cause and manner

of death in thousands of autopsies, including cases of suicides in which an intentional overdose of

pentobarbital was a direct or contributing factor in the cause of death. See Crowns Decl. ¶ 1. As

Dr. Crowns explains, “[o]ne cannot determine from the post-mortem lung weights when the edema

occurred[,] [n]or can the lung weights provide any clue as to whether the inmate experienced any

pain while conscious.” Id. ¶ 7; see also id. ¶ 10 (“[t]here is no way to determine based on autopsy

findings how quickly the pulmonary edema occurred, but even if the edema was from a ‘flash’

situation it would take minutes to occur,” by which time the inmate is already

“asleep/unconscious”).

       Dr. Crowns’ view is consistent with Dr. Antognini’s opinion that the increase in lung

weight could have occurred post-mortem. As Dr. Antognini explains in the attached Second

Supplemental Declaration, “[m]ore recent studies in humans using post-mortem computed

tomography (PMCT) show that fluid accumulates in lung over time in the post-mortem period.”

Antognini 2d Suppl. Decl. ¶ 30 (Sept. 11, 2020) (attached as Exhibit 2) (citing study concluding

that “PMCT findings of the lung are not fixed and change with the passage of time after death in

accordance with progression of postmortem changes (pulmonary congestion and edema) in the

corpse”); see also id. ¶¶ 31–33 (describing studies indicating increase of lung weight post mortem).

“Likewise, fluid accumulation in the airways increases during the post-mortem period,” which is

“akin to the fluid that has been found at autopsy in inmates executed with pentobarbital.” Id.

       Dr. Crowns also disagrees with Dr. Van Norman’s opinion that an inmate injected with

5 grams of pentobarbital would remain sensate to experience the sensations of flash pulmonary

edema. See Crowns Decl. ¶ 12. Dr. Crowns explains that, “[d]ue to the large amount of the drug

                                                23
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 31 of 40




administered, there would not be enough time for the pentobarbital to clear from the respiratory

and cardiac receptors of the brainstem,” and, “[w]ithout the pentobarbital being cleared from those

receptors,” the inmate “would not experience pain from pulmonary edema.” Id. Dr. Crowns

further explains that there also “would be contributing factors of cardiac effects of decreasing

heartbeat and decreasing circulation of the blood that would further hinder the metabolism and

clearance of the pentobarbital from the body.” Id.

       Dr. Crown’s opinion is consistent with Dr. Antognini’s opinion that “[w]hether

pentobarbital causes pulmonary edema directly, or indirectly as a natural consequence of the dying

process, is immaterial inasmuch as the inmate [injected with 5 grams of pentobarbital] would be

profoundly unconscious, to the point of electrical brain silence.” ECF No. 111 at 14 (citation

omitted). That is, the inmate “would have been deeply anesthetized, with profound depression of

the brain such that [he] would not experience the sensation associated with pulmonary edema.”

Antognini 2nd Suppl. Decl. ¶ 19. Plaintiffs dispute that conclusion, but Plaintiffs’ expert, Dr. Van

Norman, “conspicuously d[id] not address the issue of how a person who is administered 5 grams

of pentobarbital and subsequently develops cardiovascular collapse, with little to no blood pressure

or cardiac output, is able to maintain sufficient blood flow to the brain to maintain consciousness.”

Antognini Suppl. Decl. ¶ 7 (July 1, 2020), ECF No. 124-1.

       Moreover, as part of his analysis as a forensic pathologist, Dr. Crowns reviewed witness

accounts of the three federal executions conducted in July, which indicated that the inmates

“experienced no physical response to pulmonary edema.” Crowns Decl., ¶ 11; see also id. ¶¶ 5–

6. He explains that each execution followed a similar pattern: “within two minutes after injection

the inmate was asleep, exhibited snoring for a minute or so and then was noted to be in a deep

sleep with steady and unlabored breathing that slowly stopped.” Id. ¶ 6. And the inmates were

not noted to exhibit any of the symptoms “that would be seen in acute (flash) pulmonary edema,”

which would include “shortness of breath (dyspnea), increased respiration (tachypnea)[,]

wheezing, gasping, coughing, [and] noisy labored breathing.” Id. ¶ 11. Rather, “[t]he breathing

of all three individuals was noted to be steady and unlabored,” and there were “no reports of

                                                 24
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 32 of 40




obstructed breathing beyond minimal snoring” or “pain on a conscious level.” Id. As Dr. Crowns

further explains, “the decedents were able to breath without obstruction[,] but due to the respiratory

depression and cardiac depression caused by the pentobarbital[,] their brains just did not realize

their need for oxygen.” Id.

        Dr. Crowns’ view is corroborated by Dr. Antognini, who, in his Second Supplemental

Declaration, cited to studies and data showing that “pulmonary edema and lung congestion do not

necessarily go hand-in-hand with sensations of breathlessness”—i.e., the former does not

necessarily cause the latter. Antognini 2d Suppl. Decl. ¶ 34. Dr. Antognini also reviewed media

witnesses’ accounts of the three executions in July and Keith Nelson’s execution in August, and

found that those accounts “comport with the expected action of a massive overdose of

pentobarbital.” Id. ¶ 27; see also id. ¶ 28 (describing expected effects of barbiturates on breathing

patterns).

        In light of Drs. Antognini’s and Crowns’ well-supported opinions, Plaintiffs cannot meet

their burden to establish that a prescription for pentobarbital would make BOP’s use of

pentobarbital for purposes of lethal injection any safer, more effective, or less painful, because

Plaintiffs will not experience any such pain from a massive overdose of pentobarbital.

        C.      Plaintiffs’ Remaining Arguments Also Lack Merit

        Plaintiffs fare no better in arguing that “a prescription [ ] reflects a practitioner’s clinical

judgment that a particular drug serves a particular medical purpose for a particular patient.” Pls.’

Mot. at 12 (citing Nazir, 211 F. Supp. 2d at 1375). That argument fails at the outset because an

inmate whose death sentence is being carried is not a “patient” at all, and lethal injection does not

serve a “medical purpose.” Far from it; the “purpose” of lethal injection is to kill the inmate as

part of the implementation of a lawful capital sentence. Accordingly, the Protocol requires the use

of 5 grams of pentobarbital. ECF 171, AR 1139. As Dr. Antognini explains, that amount is ten

times the ordinary clinical dose for pentobarbital. See Antognini 2d Suppl. Decl. ¶ 16. Nowhere

do Plaintiffs suggest that a dose of 5 grams of pentobarbital will not achieve its “purpose” in the

context of lethal injection. And, in any event, Plaintiffs cannot show that having a prescription for

                                                  25
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 33 of 40




pentobarbital would, in fact, alleviate any actual or certain harm in terms of suffering because as

already explained above, no such suffering would occur.

       Plaintiffs also suggest that “a prisoner might be taking medications that could slow the

effects of pentobarbital or reduce its efficacy,” and that a prescription from a physician could

safeguard against that risk. See Pls.’ Mot. at 13. And plaintiff Holder goes on to assert separately

that Defendants’ alleged violation of the FDCA “poses a particularized risk of irreparable harm to

[him]” because the medication he is prescribed to control his epilepsy, carbamazepine, will cause

pentobarbital to be metabolized faster and thus will be less effective, leading to brain damage

rather than death, a longer period of consciousness, and an enhanced risk of pulmonary edema

while conscious. Pl. Norris Holder’s Suppl. Statement of Irreparable Harm (“Holder Br.”) at 1, 3,

ECF No. 237. But those arguments lack merit.

       Starting with Holder, the only plaintiff who has alleged that he is taking a medication that

could potentially interact with pentobarbital, he has not established that his use of carbamazepine

makes any material difference.      Dr. Antognini explains that any increased metabolism of

pentobarbital that might occur due to chronic carbamazepine therapy will have little or no

significance on a person on such therapy, let alone on the lethal effects of a massive dose of 5

grams of pentobarbital administered intravenously. See Antognini 2d Suppl. Decl. ¶ 3(a), (b).

When a person is injected with a clinical dose of pentobarbital, Dr. Antognini explains, the

pentobarbital first goes to the body organs that have high blood flow, such as the brain and the

heart, and then redistributes to other tissues, such as muscle and fat. Id. ¶ 4. Redistribution is

different than metabolism. The body does not metabolize the pentobarbital until the drug reaches

the liver, id. ¶ 3(c), in what is known as the “‘elimination’ phase,” id. ¶ 4, and “any effect of

carbamazepine on pentobarbital levels in the blood would impact primarily the elimination phase,”

id. ¶ 5. Holder claims that carbamazepine will speed up his body’s metabolism of pentobarbital,

but that is a relative matter. As Dr. Antognini explains, pentobarbital is metabolized slowly, id.




                                                26
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 34 of 40




¶ 3(a), over many hours. 7     As a result, any “enhance[d] elimination [of pentobarbital] via

carbamazepine therapy . . . is meaningless in the setting of a lethal injection of pentobarbital in

which the inmate would be dead within 20-30 minutes,” id. ¶ 5, and in which “unconsciousness

[sets in] within 20-30 sec[onds],” id. ¶ 3(g). It is no surprise, then, that carbamazepine therapy has

been reported to have minimal effects on the metabolism and blood levels of phenobarbitone, a

barbiturate that is similarly metabolized by the liver, id. ¶ 13, and the FDA designates

carbamazepine as a “weak” inducer of CYP2C9, the same enzyme that metabolizes pentobarbital,

see id., ¶ 13; see also Holder Br. at 3 (acknowledging that “[c]arbamazepine is metabolized by

and induces the CYP2C9 enzyme, the same enzyme that metabolizes barbiturates such as

pentobarbital”).

       Notably, the effect of carbamazepine on the metabolism of pentobarbital is even less

significant when an inmate is given a massive amount (5 grams) of pentobarbital. As Dr.

Antognini explains, that massive dosage causes profound cardiovascular depression (extremely

low blood pressure and blood flow), which in turn minimizes redistribution of pentobarbital,

Antognini 2d Suppl. Decl. ¶ 6, including to the liver, thereby drastically decreasing the body’s

metabolism of pentobarbital, id. ¶ 7. That is, “[a]ny enhanced metabolism that might occur from

carbamazepine would be minimized because little of the drug is getting to the liver.” Id. In

addition, because 5 grams of pentobarbital would stop the inmate’s breathing after just a few

minutes, the oxygen levels in the liver would be so low that the liver would cease metabolizing

pentobarbital. Id. ¶ 9.

       Given Dr. Antognini’s opinion and analysis, Holder fails to establish that he will be harmed

by the drug interaction he alleges. Indeed, both of Holder’s experts spoke in equivocal terms on

   7
     The rapidity of the “elimination phase” is often described using the term “half-life” to indicate
how long it takes for the drug level to decrease by one half. Antognini 2d Suppl. Decl. ¶ 4. The
half-life for pentobarbital is 22.3 hours, id. ¶ 14 (or in the range of 15 to 50 hours, id. ¶ 5), and a
quantitative analysis shows that, even if carbamazepine tripled the elimination rate (clearance) of
pentobarbital, pentobarbital blood levels in the first 30 minutes after administration would still be
at 97 to 99 percent, id. ¶ 14.


                                                  27
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 35 of 40




the effects of carbamazepine therapy on pentobarbital, id. ¶ 13, and failed to provide any

quantitative analyses to support their view that any enhanced metabolism of pentobarbital by

carbamazepine therapy will affect the actions of pentobarbital, let alone when 5 grams of

pentobarbital is injected, see id. ¶ 11. Because carbamazepine has no effect on a lethal quantity

of pentobarbital being injected to cause death, it also follows that the lack of a physician

prescription alone cannot cause Holder any harm. And, of course, the lack of any actual injury is

all the more apparent for the remaining plaintiffs, who do not even allege they are taking any

medication that could potentially interact with pentobarbital. See, e.g., Pls.’ Mot. at 12–13.

       Plaintiffs also suggest that they are harmed by the absence of a prescription because, if a

physician were involved in prescribing pentobarbital, he or she might prescribe the use of an

entirely separate drug, such as an opioid or a similar analgesic, in addition to pentobarbital. See

id. at 13. This argument is untethered to any plausible harm that could flow from their alleged

FDCA claim. As discussed above, the parties agree that “the legislative purpose of the FDCA is

to ensure that a ‘drug’ is ‘safe and effective for its intended use.’” Pls.’ Mot. at 5 (quoting Brown

& Williamson, 529 U.S. at 133). The drug in question here is pentobarbital, and the Court must

evaluate whether the lack of a prescription for that drug causes harm (which Defendants contest).

It is irrelevant for the purposes of the FDCA—and therefore any harm that could result from a

violation of that statute—whether BOP could secure a prescription for an entirely separate drug

in order to carry out an execution.

       Plaintiffs argue, finally, that they will be harmed because the drug is compounded, and

thus, not FDA “approved.” Pls.’ Mot. at 13–14. Any risk of using a compounded drug is purely

speculative given that the Administrative Record clearly shows that the pentobarbital BOP intends

to use has passed quality assurance testing by two independent laboratories. See AR 970–1015,

1075–83. Moreover, BOP’s Guidelines specify that BOP will not use an injectable solution of

pentobarbital for an execution unless “it has passed quality assurance testing conducted by at least

one independent laboratory.” AR 1085. Plaintiffs cite no facts to indicate that BOP will deviate

from its Guidelines and therefore cannot overcome the well-settled presumption of good faith to

                                                 28
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 36 of 40




which BOP is entitled. See Sussman v. U.S. Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007);

see also Riggs Nat’l Corp. & Subsidiaries v. Comm’r, 295 F.3d 16, 20 (D.C. Cir. 2002).

       As to Plaintiffs’ concern about the risk of using a drug from a compounding pharmacy, see

Pls.’ Mot. at 13–14, such concern is entirely speculative, not to mention that courts of appeal

routinely reject Eighth Amendment challenges to the use of compounded drugs in carrying out

executions. As discussed above, the Administrative Record makes clear that the pharmacy

selected by BOP is registered with the FDA pursuant to Section 503B of the FDCA, 21 U.S.C.

§ 353b, and thus the pharmacy (1) is subject to the FDA’s “Current Good Manufacturing Practice

(‘CGMP’) requirements,” 21 C.F.R. Pts. 201 & 211, (2) is inspected by the FDA, and (3) must

meet certain other conditions, such as reporting adverse events. The FDA’s CGMP regulations

require the pharmacy to subject samples from each batch of compounded injectable solution it

produces to quality assurance testing by an independent laboratory to ensure that the batch meets

appropriate specifications and statistical quality control criteria before it is released. AR 1084.

Plaintiffs concede that the FDCA permits compounded drugs under certain circumstances, see Pls.’

Mot. at 14, and they fail to show any concrete or certain harm from their use in this circumstance,

particularly given the quality-control requirements that are in place.

       Because Plaintiffs cannot show “certain” irreparable harm, their request for a permanent

injunction must be denied on that basis alone. At most, however, there is a factual dispute

regarding whether any cognizable injury in connection with an FDCA violation would result in

the absence of a prescription. The government strongly contests Plaintiffs’ allegations of harm

resulting specifically from any violation of the FDCA, and, as discussed above, the evidence in

the record strongly suggests that no such harm will result. Accordingly, it would be improper for

the Court to credit Plaintiffs’ claims of injury without an evidentiary hearing. See Standard of

Review, supra. And at least with respect to LeCroy and Vialva—whose executions are scheduled

for September 22 and 24, 2020, respectively—it would be improper for the Court to enter an

injunction at this late stage in order to conduct the further fact-finding that, at an absolute

minimum, would be required in order to credit Plaintiffs’ evidence. See Dunn v. McNabb, 138 S.

                                                 29
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 37 of 40




Ct. 369 (2017) (vacating injunction of execution for failure to satisfy “‘all of the requirements for

a stay’” (quoting Hill v. McDonough, 547 U.S. 573, 584 (2006)).

III.    EQUITY DOES NOT WARRANT A PERMANENT INJUNCTION

        As demonstrated above, Plaintiffs are not entitled to the relief they seek principally because

the FDCA does not govern BOP’s use of pentobarbital as the lethal agent, and, even if it somehow

did, Plaintiffs have failed to show how any such violation causes them irreparable harm. Should

the Court proceed further, though, Plaintiffs must establish that, “considering the balance of

hardships between the plaintiff and defendant, a remedy in equity is warranted; and . . . that the

public interest would not be disserved by a permanent injunction.” eBay Inc., 547 U.S. at 391.

Plaintiffs cannot make this showing.

        The Supreme Court has repeatedly warned against last-minute injunctions in the death

penalty context, including in this very case, see Lee, No. 20A8 at 3 (“‘Last-minute stays’ like that

issued this morning ‘should be the extreme exception, not the norm.’”). This case is not an extreme

exception. In fact, the PI Movants sought an injunction identifying the same injuries in June. See

ECF No. 102 at 30–33. None of the current Plaintiffs joined that motion. Nelson later filed his

cross-motion for summary judgment on this very issue, ECF No. 180, which the current Plaintiffs

also did not join. And it is not as though Plaintiffs were waiting for new facts to emerge—they

have not identified any information that was unavailable to Nelson. Plaintiffs simply made the

strategic decision to wait, which is exactly the sort of “attempt[] . . . to interpose unjustified delay,”

that the Supreme Court has warned against. Bucklew, 139 S. Ct. at 1134.

        The fact is that pentobarbital has been used in over one hundred state and federal executions

over the last ten years without incident. Id. In none of those cases was the purported FDCA

violation at issue here found to provide just cause to stop an execution at the last minute. This

case should not be the first, given LeCroy’s and Vialva’s impending execution dates, particularly

in light of the fact that the Supreme Court already vacated this Court’s last-minute preliminary

injunction on the same grounds without a noted dissent just weeks ago. Purkey v. Barr, 20A12,

591 U.S. ___ (2020). Indeed, this Court itself has recently acknowledged the “very high bar” that

                                                   30
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 38 of 40




is “required to justify last-minute intervention by a Federal Court” with respect to the same FDCA

claim that Plaintiffs again press here. See Order, ECF No. 226 at 2, 3 (citation omitted).

       What is more, while Plaintiffs’ claims of harm are abstract and speculative, the interests of

the United States, the public, Plaintiffs’ victims, and their family members are concrete and

imminent. Plaintiffs cannot dispute the government’s overwhelming interest in the enforcement

of their criminal sentences, imposed by unanimous federal juries after fair trials and upheld through

extensive appellate and post-conviction proceedings in federal courts. See Bucklew, 139 S. Ct. at

1123. “Equity must take into consideration the [government’s] strong interest in proceeding with

its judgment.” Gomez v. U.S. Dist. Ct. for the N. Dist. of Cal., 503 U.S. 653, 654 (1992) (emphasis

added). See also Hill, 547 U.S. at 584 (recognizing the government’s “strong interest in enforcing

its criminal judgments”); Bucklew, 139 S. Ct. at 1133 (emphasizing that “[b]oth the [government]

and the victims of crime have an important interest in the timely enforcement of a [death]

sentence”); Calderon v. Thompson, 523 U.S. 538, 556 (1998) (explaining that once post-conviction

proceedings “have run their course . . . finality acquires an added moral dimension”); Vialva Order

at 11, No. W-99-CR-070(1)-ADA (W.D. Tex.), ECF No. 690 (“Granting Vialva an injunction

would clearly inhibit the Government’s vested interest in carrying out an otherwise valid sentence

and would impair the finality of this Court’s criminal judgment.”). Again, just as in Winter,

Plaintiffs’ speculative harm cannot outweigh the government and the public’s overwhelming

interest that weigh against an injunction. See 555 U.S. at 33.

       The American people have chosen to make capital punishment available in the federal

system; if that decision is to be given meaningful effect, sentences must be enforced in cases like

these. “Only with an assurance of real finality can the [government] execute its moral judgment

in a case,” and “[o]nly with real finality can the victims of crime move forward knowing the moral

judgment will be carried out.” Calderon, 523 U.S. at 556. Finality is not just a strong interest of

the United States as a litigant; “[f]inality is essential to both the retributive and the deterrent

functions of criminal law,” and “[w]ithout finality, the criminal law is deprived of much of its

deterrent effect.” Calderon, 523 U.S. at 554; see also Bucklew, 139 S. Ct. at 1134; id. at 1144

                                                 31
       Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 39 of 40




(Breyer, J., dissenting). Plaintiffs’ crimes were heinous, cruel, and depraved. The public has a

strong interest in executing the moral judgment and just penalties imposed long ago and repeatedly

affirmed since. Equity would abhor the notion that Plaintiffs could demand that their executions

by pentobarbital be halted until the government could obtain a prescription. Plaintiffs’ victims’

loved ones have waited long enough for the implementation of these lawful sentences in response

to Plaintiffs’ horrific crimes. Indeed, some of Viala’s and LeCroy’s victims’ loved ones are

already planning to attend the respective executions. The equities here plainly tip against issuing

a permanent injunction.

                                        CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiffs’ motion for partial summary

judgment and a permanent injunction.



Dated: September 14, 2020


Respectfully submitted,

 MICHAEL R. SHERWIN                               SCOTT G. STEWART
 Acting United States Attorney                    Deputy Assistant Attorney General
 DANIEL F. VAN HORN                               PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office              Special Counsel
 ALAN BURCH (D.C. Bar 470655)                      /s/Jean Lin
 Assistant United States Attorney                 JEAN LIN (NY Bar 4074530)
 U.S. Attorney’s Office                           Special Litigation Counsel
 for the District of Columbia                     JONATHAN KOSSAK (D.C. Bar 991478)
 Washington, D.C. 20530                           CRISTEN C. HANDLEY (MO Bar 69114)
 202-252-2550                                     BRADLEY P. HUMPHREYS (D.C. Bar
 alan.burch@usdoj.gov                             988057)
                                                  Trial Attorneys
                                                  Civil Division
                                                  Federal Programs Branch
                                                  Civil Division, Department of Justice
                                                  1100 L Street, N.W.
                                                  Washington, D.C. 20005
                                                  (202) 514-3716

                                                32
Case 1:19-mc-00145-TSC Document 246 Filed 09/14/20 Page 40 of 40




                                Jean.lin@usdoj.gov
                                Jonathan.kossak@usdoj.gov
                                Cristen.handley@usdoj.gov
                                Bradley.humphreys@usdoj.gov


                                Attorneys for Defendants




                               33
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 1 of 27




               EXHIBIT 1
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 2 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 3 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 4 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 5 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 6 of 27




              EXHIBIT A
     Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 7 of 27




             KENDALL VON CROWNS, M.D.

                                  CURRENT POSITION
  ❖ 2018 - Present Deputy Chief Medical Examiner Travis County Medical Examiner’s Office, Austin,
    Texas

     Duties: Discuss and determine office policies with the chief medical examiner, Participate in
     budgetary discussions. Participated in the hiring of two deputy medical examiners (evaluated CVs,
     scheduled interviews, conducted interviews and made determinations of best hire for office).
     Participated in the hiring of a full time histotechnologist (Evaluated CVs, conducted interviews and
     made decisions on best fit for the office). Supervise six deputy medical examiners and a single
     histotechnologist. Create a monthly schedule for the morgue. Create performance goals for doctors.
     Support office policies created by the Chief Medical Examiners. Lead and direct discussions at
     morning and afternoon report. Review the deputy medical examiners protocols. Review monthly
     reports regarding autopsy protocols turnaround times and discuss strategies with Deputies
     regarding improving their turn around times. Participate in monthly Doctor policy meetings.
     Conducted review of office for NAME inspection and delegated responsibilities to each department
     for completion of NAME checklist. Discuss policy issues, case related questions and donation
     requests with doctors and office staff.



                                      WORK EXPERIENCE

  ❖ 2009 – 2018 Deputy Medical Examiner Travis County Medical Examiner’s Office, Austin, Texas

  ❖ 2000 – 2009 Deputy Medical Examiner Office of the Medical Examiner, Chicago, Illinois

     Performed 2,070 Autopsies (514 homicides) 2,061 Inspections (External Examinations Only)

     Duties: Performed autopsies and inspections on individuals who died within Cook County and
     generated autopsy protocols. Determined cause and manner of deaths. Determined which cases
     need a complete autopsy versus an inspection. Determined if case was a medical examiner’s case.
     Worked with Gift of Hope (Organ Donation). Worked with Chicago Police department, Cook
     County Sherriff’s Office and other city police agencies within Cook County. Testified in court on
     criminal and civil cases. Attended certain scenes (predominately deaths in custody). Gave lectures
     to fellows, residents, colleagues and law enforcement. Supervised fellows and residents in the
     performance of autopsies.

  ❖ 2004 – 2009 Forensic Pathologist (Weekend and Holidays)
    2007 – 2009 Managing Forensic Pathologist
    DuPage County Coroner’s office, DuPage County Illinois

     Performed 138 autopsies (Nine Homicides).


1|Page
     Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 8 of 27



     Duties: Performed autopsies and obtained evidence at the request of the DuPage County Coroner.
     Determined cause of death. Generated reports and discussed manner of death with corner and his
     staff. Worked with DuPage County Sherriff’s Office and police agencies of cities within DuPage
     County. Trained autopsy technicians in proper autopsy procedures. As Managing Forensic
     Pathologist created schedules and recommended other forensic pathologists to be hired by the
     corner and dealt with complaints/grievances by the coroner or the pathologists.

  ❖ 1997 – 2000 Managing Prosector Lab Corp of Mississippi

     Duties: Created monthly schedule for prosectors, hired and trained new prosectors and turned in
     time for billing. Processed all specimens and dictated descriptions.

  ❖ 1996 – 2000 Assistant Medical Examiner Shelby County, TN

     Duties: Performed inspections (external examinations only) for the medical examiner and reported
     findings to the on call medical examiner via phone. Performed supervised autopsies on an as needed
     basis.

  ❖ 1999 – 2000 Autopsy Technician, Desoto County Corner, Desoto County Mississippi

     Duties: Assisted Coroner’s Pathologist in the performance of autopsies and Performed specific
     procedures at their direction. Cleaned and maintained morgue and morgue equipment.

  ❖ 1987 – 1991 Autopsy Technician, St. Francis Medical Center, Pathology Department, Wichita,
    Kansas

     Duties: Assisted doctors in performance of autopsies and Performed specific duties at their
     direction. Cleaned and maintained morgue and morgue equipment. Trained new technicians and
     new residents in autopsy procedures. Disposed of chemical and biohazardous waste for the hospital.


                              MASS FATALITY EXPERIENCE

  ❖ 2000 – 2009 Yearly mass disaster training at O’Hare International Airport or Midway Airport,
    Chicago Illinois.

     Duties: Participated in mock airplane disaster scenes. Interacted with law enforcement, emergency
     medical personnel, fire department and airport personnel.

  ❖ February 17, 2003 E2 Nightclub Stampede

     21 Deaths

     Duties: Performed autopsies on individuals who died in this small disaster. Determined cause and
     manner of death. The consequence of these deaths resulted in increased safety inspections of city
     night clubs.



2|Page
     Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 9 of 27




  ❖ October 17, 2003 69 W. Washington Building Fire

     6 Deaths

     Duties: Performed all autopsies on individuals who perished in the fire. Determined cause and
     manner of death. Participated in subsequent investigations and committees associated with the fire.
     The consequence of these deaths resulted in changes in building codes in Cook County, changes in
     the handling of large building fires by the Chicago Fire Department and changes in how buildings
     are secured.



                                 WORKPLACE SHOOTINGS

  ❖ February 5, 2001 Navistar International Corporation diesel engine plant shootings,
    Melrose Park Illinois.

     5 Deaths

     Duties: Distributed cases between Dr. Scott Denton and myself. Performed autopsies and
     determined cause and manner of death.

  ❖ August 27, 2003 Windy City Core Supply warehouse shootings

     7 Deaths

     Duties: Distributed cases between Dr. Lawrence Cogan, Dr. Ponni Arunkumar and myself.
     Performed autopsies and determined cause and manner of death.


                                     COURT EXPERIENCE

  ❖ Testified over 250 times.

  ❖ Certified as an expert in forensic pathology every time.

  ❖ Testified in both criminal and civil cases in court and in depositions.
  ❖ Criminal Cases include: Gunshot/Shotgun wounds, stabbings, blunt force injuries, strangulations,
    and child abuse.

  ❖ Civil cases include: Officer involved shootings, product failures, fires, medical misadventures,
    Norian Bone Cement related deaths, motor vehicle accidents, electrocutions and industrial
    accidents




3|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 10 of 27



  ❖ 2014 Testified in front of the House Select Committee on Child Protection. Texas House of
    Representatives.


                         MEDICAL SPECIALTY TRAINING
  ❖ 2000 – 2002 Office of the Medical Examiner of Cook County, Forensic Pathology Fellow
  Duties: As part of subspecialty training in forensics Performed autopsies and inspections while
  supervised on individuals who died within Cook County and generated autopsy protocols. Determined
  causes and manners of death. Testified in court on criminal cases on behalf of pathologists who no
  longer worked for Cook County. Attended certain scenes (predominately deaths in custody). Rotated
  through Illinois State Crime Lab, Chicago police department crime scene investigation unit, and rotated
  through the following departments at the Cook County Medical Examiner’s Office: Investigations,
  Toxicology and Photography.
  ❖ 1996 - 2000     University of Tennessee/Baptist Memorial Hospitals, Memphis Tennessee,
  Residency in Anatomic and Clinical Pathology.
  Duties: As a resident rotated through the various subspecialties of pathology and had progressing
  responsibilities and duties. Rotated for four years through the Various Memphis/Shelby County area
  hospitals which include the following: Baptist Memorial Hospital Main and East, the Regional Medical
  Center of Memphis (The Med), Veteran’s Hospital Memphis, University of Tennessee Hospital (UT-
  Bowld), Shelby County Medical Examiner’s Office and Saint Jude’s Research Hospital. Taught
  medical and nursing students and helped train junior residents in the performance of autopsies and
  processing of surgical specimens. Spent extra elective rotations as a senior resident at the medical
  examiner’s office and at Saint Jude’s Research Hospital.



                                           EDUCATION
  ❖ 1991-1996 University of Kansas School of Medicine
      Degree in Medicine, Kansas City, and Wichita, Kansas, M.D.
  ❖ 1987-1991 Wichita State University, Wichita, Kansas
      B.S., Chemistry
  ❖ 1983-1987 Southeast High School Wichita, Kansas



                                            HONORS
  ❖ 2006 President’s Council on Integrity and Efficiency (PCIE) Investigations Award for Excellence

      Awarded for case work and testimony in the Federal case of the U.S. vs. Ronald Mikos (“The
      Medicare Murderer”) which resulted in only the 2nd person to be condemned to death by a federal
      jury in the City of Chicago.



4|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 11 of 27



  ❖ 2006 Office of Inspector General Integrity Award
     Awarded for case work and testimony in the Federal case of the U.S. vs. Ronald Mikos
  ❖ 2000 The Sonia Masoud award for Academic Excellence (Resident of the Year Award).
     Awarded for excellence in academic and work performance during the year at the University of
     Tennessee Baptist Memorial
  ❖ 1991 Graduated Cum Laude Wichita State University

  ❖ 1988-1991 Dean’s Honor Roll at Wichita State University

  ❖ 1987-1990 Emory Lindquist Honors Society at Wichita State University

  ❖ 1987-1991 Wichita State University Academic Scholarships



                         PROFESSIONAL ASSOCIATIONS
  ❖ 2002-Present American Academy of Forensic Sciences

  ❖ 2000-Present National Association of Medical Examiners

  ❖ 1998-Present College of American Pathologists

  ❖ 1998-2004, 2009-Present       American Society of Clinical Pathologists

  ❖ 1991-2002      American Medical Association


                                  MEDICAL LICENSES
  ❖ 2009-present     Texas medical license

  ❖ Inactive    Illinois medical license

  ❖ Inactive    Tennessee medical license



                                  SPECIALTY BOARDS
  ❖ Board certified in Anatomic and Forensic Pathology                Recertified   2016




5|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 12 of 27




                        PROFESSIONAL APPOINTMENTS
  ❖ 2012 – Present Travis County Child Death Review Team
     Duties: Represent Medical Examiner’s Office and Multi-disciplinary meeting to include child
     protective services, states attorney, representatives from Austin police department, Travis County
     Sherriff’s Office, Texas Department of Public Safety, Austin Fire Department, and pediatricians
     from area hospitals. Presented cases to the group, answered questions regarding findings and
     participated in ensuing discussions as to what actions and recommendations can be made to prevent
     pediatric deaths.
     Currently participating in efforts to disseminate safety information regarding car seat safety and
     safe swimming practices to the public to increase awareness of what services are available
     throughout Travis County.
  ❖ 2006 – 2009 Illinois Department of Children and Family Services Child Death Review Team
     (Cook Area Team B).
     Duties: Represented Medical Examiner’s Office in a multi-disciplinary meeting to include child
     protective services, Health department, States attorney, representatives from Chicago police
     department, Representative from the Illinois State Police, pediatricians, emergency room
     physicians and psychiatrists from area hospitals and a Cook County judge. Presented cases to the
     group, answered questions regarding findings and participated in ensuing discussions as to what
     actions and recommendations can be made to prevent pediatric deaths.
  ❖ 2007 – 2009 Organizer/Moderator of Cook County Educational Conference Lectures.
     Duties: Organized conference schedule. Obtained multiple guest speakers on a variety of topics
     (Including involvement of local religious leaders for discussions of the different ways the various
     religions deal with death, autopsies and burials). Introduced speakers and participated in
     moderating question and answer sessions after completion of lectures.
  ❖ 2005 – 2009 Chairman, Autopsy Report Quality Assurance Committee for Cook County Medical
    Examiner’s Office
     Duties: Reviewed autopsy protocols for comprehensive content and accuracy to ensure NAME
     standards were met which aided in reaccreditation with NAME in 2006. Recruited four other
     doctors to aid in the review process, delegated responsibilities and compiled the data. Worked with
     medical records department to get proper material for review. Every month presented findings to
     Chief Medical Examiner and discussed deficiencies directly with pathologist responsible for them.
  ❖ 2005 – 2006 Member of the Pathology – Biology Scientific Program Abstract Review Committee
    for the American Academy of Forensic Sciences.
     Duties: Reviewed abstracts submitted for the American Academy of Forensic Sciences (AAFS)
     and determined with other members of the committee if they were worthy for submission to the
     AAFS annual meeting.




6|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 13 of 27




                                TEACHING APPOINTMENTS
  ❖ 2020 – Present: Director of Forensic Fellowship Program, Austin Texas

     Duties: Create syllabus and educational curriculum for the year. Generate didactic lecture schedule
     and lectures. Supervise fellows in the performance of Autopsies, generating protocols and deciding
     what tests to order. Teach fellows autopsy techniques and procedures. Give didactic lectures on
     multiple subjects in forensics and lectures on health and well-being. Interact with ACGME and
     review and follow ACGME standards. Schedule extracurricular activities for fellows. Plan
     schedules and faculty meetings; participate in evaluations; and participate in recruitment of future
     fellows

  ❖ 2019 – Present Assistant Professor of Practice University of Texas – Austin
     Class: NSC 309 Introduction to Forensic Sciences
     Created class and team teach with Michelle Montonera, M.S.
  ❖ 2018 – 2020 Co-Director Forensic Fellowship Program, Austin Texas
     Duties: Supervise fellows in the performance of Autopsies, generating protocols and deciding what
     tests to order. Teach fellows autopsy techniques and procedures. Give didactic lectures on multiple
     subjects in forensics. Follow ACGME standards; plan schedules and faculty meetings; participate
     in evaluations; and participate in recruitment of future fellows
  ❖ 2009 – Present Clinical assistant professor, University of Texas Medical Branch-Galveston,
    Austin, Texas
     Duties: Teach medical students about forensic pathology, autopsy procedures, general pathology
     and the proper way to fill out death certificates.
  ❖ 2009 – Present Adjunct Assistant Professor, Texas A&M Health Science Center College of
    Medicine. Austin, Texas
     Duties: Teach residents about forensic pathology supervise them in performance of autopsies and
     perform comprehensive reviews of autopsy protocols that are generated.
  ❖ 2002 – 2009 Attending Cook County Medical Examiner’s Office Forensic Fellowship Program.
    Chicago Illinois
     Duties: Supervised and taught Fellows in forensic pathology. Taught lectures in specific topics of
     forensics. Reviewed and corrected autopsy protocols generated by the fellows. Participated in the
     maintenance of accreditation with the Accreditation Council for Graduate Medical Education
     (ACGME) by organizing a lecture series with guest lectures and aiding in determining and meeting
     requirements.
  ❖ 2007 – 2009 Adjunct Clinical faculty at Loyola University Medical Center EMT-Paramedic
    Program, Chicago Illinois
     Duties: Gave lectures in forensic pathology combined with emergency medical procedures to
     Paramedics and Emergency Medical Technicians.
7|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 14 of 27



  ❖ 2007 – 2009 Lecturer, Northwestern University Forensics Professional Development Program,
    Chicago Illinois
       Duties: Gave lectures to 40 – 50 students in Forensic sciences on natural disease processes and
       motor vehicle accidents.
  ❖ 1998 – 2000 Pathology Lab Instructor, the University of Tennessee Health Science Center College
    of Medicine – Memphis, Memphis Tennessee
       Duties: Taught 30 medical students weekly general pathology labs.


  ❖ 1997 - 1998 Lecturer, School of Allied Health Pathology Course Instructor, UT/BMH,
       Memphis Tennessee
       Duties: Gave lectures on tuberculosis and infectious disease to nursing and physician assistant
       students.

                                           PUBLICATIONS
  1)   K. Crowns, W. Gunther: A crack pipe in the hospital: Chronic cocaine addiction and dilated
       cardiomyopathy. American Academy of Forensic Sciences Proceedings, 1998, Vol. 4, page 149.
  2) K. Crowns, T. Deering: A case study of cocaine toxicity in a decomposed body, American
     Academy of Forensic Sciences Proceedings, 1999, Vol. 5, page 186.
  3) K. Crowns, W. Gunther: Soap Bubble Skull: Multiple osteosclerotic lesions in the skull of an 18-
     year-old. American Academy of Forensic Sciences Proceedings, 2000, Vol. 6, page 177-178.
  4) K.Crowns, E. Donoghue: Pulmonary thromboembolism in Cook County Medical Examiner cases
     from 1998-2000, Abstracts of the National Association of Medical Examiners, 2001, Page 29.
  5) M. Kalekar, K. Crowns, E. Donoghue: Venous air embolism - A difficult postmortem diagnosis.
     American Academy of Forensic Sciences Proceedings, 2002, Vol. 8, page 178-179.
  6) D. Mark Courtney and Kendall V Crowns: Are African American females at increased risk of
     sudden death from pulmonary embolism? Acad Emerg Med Volume 9, Number 5, Pages 458-459.
  7) K. Crowns, A. Segovia: Isolated noncompaction of the left ventricle: A rare cause of sudden
     death. American Academy of Forensic Sciences Proceedings, 2003, Page 226.
  8) K. Crowns, A. Segovia: Death by Defibrillator: A unique homicide by electrocution. American
     Academy of Forensic Sciences Proceedings, 2004, Page 229.
  9) K.Crowns, B. Roberts, M. Montonera, J. Beaman: Fatal Launch: Fireworks Fatality and the
     Determination of Generated Recoil Force. American Academy of Forensic Sciences Proceedings,
     2017, Page 627
  10) K. Addison, T. Vanek, K. Crowns, A. Segovia, Ta'Kena Stewart-Muhammad: A comparison of
      Accidental Self-Inflicted Gunshot Wounds Occuring in Rural vs. Urban Settings. American
      Academy of Forensic Sciences Proceedings, 2017, Page 745
  11) K. Crowns, A. Segovia, S. Powers, E. Zakariya, L. Watkins, Z. Michalicek, M. Montonera, S.
      Andrews, G. Karim: The RIP Bullet: Presentation of cases and discussion of this new novel
8|Page
    Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 15 of 27



     ammunition. Forensic Science International 277, 2017, Page 206
  12) K. V. Crowns, M. Montonera: Determination of Manner of Death in Snake Bite Related
      Fatalities: A Comparison of Accident vs. Suicide. Abstracts of the National Association of Medical
      Examiners, 2017, Page 55.
  13) K. V. Crowns, Michelle S. Montonera, MS, and Adrienne Segovia, MD: A Review of Multiple Dog-
      Mauling Fatalities of Infants Less Than Six Months of Age and Neonates in Travis. American
      Academy of Forensic Sciences Proceedings, 2018, Page 775
  14) K. V. Crowns, M. Montonera, MS, J. Pinckard and A. Segovia, MD: Equine Fatalities: Classifying
      Mechanisms of Injury and Use of Occult Hoof/Impact Pattern to Assist In Injury Classification.
      Abstracts of the National Association of Medical Examiners, 2018, Page 67.

  15) Miller CR, Von Crowns K, Willoughby V. Fatal Ludwig's Angina: Cases of Lethal Spread of
      Odontogenic Infection. Acad Forensic Pathol. 2018;8(1):150-169. doi:10.23907/2018.011
  16) Hannah Elysse Bielamowicz, MD; Kendall V. Crowns, MD; Keith Pinckard, MD, PhD; Michelle S.
      Montonera, MS: Fatal Clostridial Necrotizing Fasciitis Resulting From Skin Popping in Heroin
      Abusers American Academy of Forensic Sciences Proceedings, 2019, Page 910

  17) Paniagua, D., Crowns, K., Montonera, M. et al. Postmortem histopathology and detection of venom
     by ELISA following suicide by cobra (Naja kaouthia) envenomation. Forensic Toxicol 38, 523–528
     (2020). https://doi.org/10.1007/s11419-020-00535-w




9|Page
      Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 16 of 27



                                       PRESENTED LECTURES
    ❖ 2019 Annual Education Program for Coroners and Pathologists, Toronto, Canada: Keynote
      Address

        Audience: Forensic Pathologists and Coroners

        Caesar to CTs: The Texas Perspective on Modern Forensic Pathology

    ❖ 2019 Society of Forensic Toxicologists Annual Meeting, San Antonio, Texas: Keynote Address

        Audience: Forensic Toxicologists

        Forensic Toxicology: The Last Hope For An Answer


    ❖ 2018 - Present Travis County Medical Examiner’s Office Core Curriculum Lecture Series

        Audience: Forensic pathology fellows and pathology residents.

        Sharp Force Wounds

        Gunshot Wounds

        Decompositional changes

    ❖ 2013 - Present Texas Rangers Advanced Crime Scene Investigations Course

        Audience: Texas Rangers, State Police Officers and Crime Scene Investigators
        Scene Documentation of Postmortem Changes
        Autopsy Protocol
    ❖ 2009 – 2014 Travis County Medical Examiner’s Office Educational Lectures
        Audience: Investigators, autopsy technicians, toxicologists and forensic pathologists.
        Inhalants: Case studies and review of literature.




10 | P a g
e
      Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 17 of 27



        Envenomation: Case studies and review of literature.
        Dog Mauling: Case Studies and review of literature.
    ❖ 2009 - 2014 Death Investigation for Law Enforcement: Travis County Medical Examiner’s Office
      Annual Winter Conference
        Audience: Local and out of county police officers and sheriff’s officers, crime scene investigators,
        justices of the peace and fire investigators.
        Sharp force injuries.
        Decompositional changes.
        “What the heck happened” A discussion of unusual causes and manners of death with review of
        literature
    ❖ 2013 - Present Saint Edwards University Forensic Science Program
        Audience: Forensic science students.
        Forensic Pathology (Case studies)
    ❖ 2010 - Present Area High Schools, Middle Schools and Elementary School Career Days
        Audience: High School, Middle school and grade school students.
        Forensic pathology as a career.
    ❖ 2015 Texas Division of the International Association for Identification, 78th Annual Educational
      Conference
        Audience: Law Enforcement, Lawyers, Crime Scene Personnel
        Death Investigation with the Travis County Medical Examiner's Office
    ❖ 2007 – 2009 Loyola University Medical Center EMT-Paramedic Program Lecture Audience:
      Paramedics and emergency medical technicians.
        Sharp force injuries.
    ❖ 2000 -2009 Cook County Educational Conference Lectures
        Audience: Investigators, toxicologists and forensic pathologists.
        Heat stroke: A case study and review of literature.
        Buzzkill: A midsummer’s day tragedy. (Case report of a fatal bee sting and a review of literature).
        A fatal failure: A case report of MRI interaction with a pacemaker.
        Workplace Homicide: Discussion of Navistar and Windy City warehouse auto shop mass shootings
        with review of other work-related shootings and literature.
        Full Moon Madness: Does the full moon effect case load at Cook County Medical Examiner’s
        Office? (Review of the effects of full moon on cases over a one-year period).



10 | P a g e
      Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 18 of 27



        Magic Mushrooms: Review of literature.
        Narcotizing Fasciitis: Case report and review of literature
        Isolated noncompaction of the left ventricle: Case report and review of literature.
        Death by Defibrillator: Case report and review of literature.
        Death from Gastric Bypass: Discussion of case, procedures and review of literature.
    ❖ 2007 – 2009 Northwestern University Death and Death Scene Investigation Course Lectures

        Audience: Forensic science students.

        Death from natural disease.

        Forensic aspects of motor vehicle accidents

    ❖ DePaul University Forensics Seminar

        Moot Court Participant with law students.

    ❖ 2003 - 2009 Cook County Medical Examiner’s Office Core Curriculum Lecture Series

        Audience: Forensic pathology fellows and pathology residents.

        Sharp Force Wounds




11 | P a g e
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 19 of 27




              EXHIBIT B
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 20 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 21 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 22 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 23 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 24 of 27




              EXHIBIT C
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 25 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 26 of 27
Case 1:19-mc-00145-TSC Document 246-1 Filed 09/14/20 Page 27 of 27
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 1 of 23




              EXHIBIT 2
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 2 of 23




      SECOND SUPPLEMENTAL DECLARATION OF JOSEPH F. ANTOGNINI, M.D.


       I, JOSEPH F. ANTOGNINI, hereby declare and say:

1.     My name is Joseph F. Antognini. I submit this second supplemental declaration in

further response to the declarations submitted by Dr. Gail Van Norman (dated 11-1-2019, 6-29-

2020, 8-7-2020 and 8-9-2020), Dr. Arthur C. Grant (dated 5-22-2020) and Dr. Mark Edgar

(dated 10-24-2019), in the case In re Federal Bureau of Prisons’ Execution Protocol Cases, No.

19-mc-145.

2.     The opinions presented in this supplemental declaration are based on information available

to me at this time. Should additional documents or information be provided to me for review and

analysis, I may take those additional materials into account, and modify and/or supplement my

opinions accordingly. If I am present at hearings and/or trial in this case, I may take into account

any testimony or other evidence to the extent related to my opinions and modify and/or supplement

my opinions accordingly. In performing my analysis, I have relied on my professional training,

education and experience. I have reviewed and considered the declarations by Dr. Van Norman,

the references she cites, the declaration by Dr. Arthur C Grant, the declaration by Dr. Mark Edgar

as well as references listed below in the “References Cited” section. I have also reviewed the

pentobarbital and saline injection times provided to me by the Department of Justice (“DOJ”) for

the executions of Daniel Lewis Lee (7-14-2020), Wesley Purkey (7-16-2020) and Dustin Honken

(7-17-2020). See Exhibit A (“Injection Check Lists”).

SUMMARY OF OPINIONS

3.     a) Pentobarbital is metabolized slowly, so any enhanced metabolism of pentobarbital will

not alter the lethal effects of 5 grams of pentobarbital administered intravenously.

       b) Increased metabolism of pentobarbital which might occur in a person on chronic


                                                                                                  1
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 3 of 23




carbamazepine therapy will be of little or no significance in a person on such therapy who received

5 grams of pentobarbital intravenously for purposes of execution.

       c) Because pentobarbital is metabolized by the liver, blood flow to the liver is necessary as

that is the mechanism by which pentobarbital is delivered to the liver.

       d) Because 5 grams of pentobarbital administered intravenously causes profound

cardiovascular collapse within 2-4 minutes after injection, blood flow to the liver (and to all

organs) will be drastically reduced. Also, cessation of breathing caused by pentobarbital will

produce profound tissue hypoxia (low oxygen levels) which will similarly depress metabolism of

pentobarbital.

       e) The profound cardiovascular collapse will not only prevent any substantive liver

metabolism of pentobarbital, it will also prevent substantive redistribution of the pentobarbital,

e.g., the pentobarbital in the brain, heart and other ‘high-blood flow organs’ will not be

significantly redistributed to other organs.

       f) Redistribution of pentobarbital from high-blood flow organs, such as brain and heart, to

low-blood flow organs, such as muscle and fat, is the major determinant of the declining blood

levels of pentobarbital in the first 20-30 minutes after intravenous administration. Metabolism of

pentobarbital plays virtually no role in the decline of pentobarbital blood levels in the first 20-30

minutes after intravenous administration.

       g) Five (5) grams of pentobarbital administered intravenously to a person on

carbamazepine therapy will result in the expected actions: unconsciousness within 20-30 sec,

followed by apnea (absence of breathing), cardiovascular collapse and death.

       h) Pulmonary edema, lung congestion and fluid in airways found at autopsy in inmates

executed with pentobarbital likely occurred post mortem, and not ante mortem, based on animal



                                                                                                   2
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 4 of 23




and human studies. Even if pulmonary edema did occur ante mortem, the inmates would have been

profoundly anesthetized (with cessation of brain activity) and would not have experienced any

sensations of pulmonary edema.

CARBAMAZEPINE THERAPY EFFECTS ON PENTOBARBITAL

4.         A drug like pentobarbital, when injected intravenously in usual clinical doses first goes to

the body organs that have high blood flow (brain, heart, kidney), but after peaking at about 1-2

minutes, the concentrations in these organs and in the blood begin to fall as the drug is

‘redistributed’ to other tissues such as muscle and fat (the redistribution phase). Pentobarbital will

undergo metabolism which will cause pentobarbital levels to decrease over time and this phase is

called the ‘elimination’ phase. The rapidity of the elimination phase is often described using the

term ‘half-life’, which essentially states how long does it take for the pentobarbital level in the

blood to decrease by one half (e.g., going from 10 mcg/ml to 5 mcg ml).

5.         The elimination half-life for pentobarbital is in the range of 15-50 hours.1 And, as described

below, any effect of carbamazepine on pentobarbital levels in the blood would impact primarily

the elimination phase. It should be obvious, therefore, that enhancing elimination via

carbamazepine therapy (for example, by changing half-life from 25 hours to 12 hours) is

meaningless in the setting of a lethal injection of pentobarbital in which the inmate would be dead

within 20-30 minutes.

6.         A key difference between what is observed with a clinical dose of pentobarbital and that

observed when a 5-gram (lethal) dose is given is that profound cardiovascular depression

(extremely low blood pressure and blood flow) minimizes redistribution of pentobarbital. In order

for the pentobarbital to go from tissues such as brain and heart to other tissues like muscle, there



1
    https://www.akorn.com/documents/catalog/package_inserts/76478-501-20.pdf accessed 9-11-2020

                                                                                                       3
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 5 of 23




must be adequate blood flow. But the profound cardiovascular depression prevents this process

from occurring.

7.      The profound cardiovascular depression also minimizes blood flow to the liver. Because

the liver metabolizes pentobarbital, when liver blood flow is drastically decreased by the

cardiovascular depression, the metabolism is necessarily decreased simply because there is little

blood flow bringing the pentobarbital to the liver. Any enhanced metabolism that might occur from

carbamazepine would be minimized because little of the drug is getting to the liver.

8.     This overall process has been well documented in models of shock in which the actions

of a wide variety of drugs used for anesthesia are affected by shock (low blood pressure): “in

shock the body becomes a blood-brain circuit, at the expense of circulation to the gut, liver, and

muscles” (Shafer, 2004).

9.     In addition, because 5 grams of pentobarbital would stop breathing, the inmate would

develop hypoxia (low oxygen levels in tissues) which would decrease organ function, including

the liver. After just a few minutes, oxygen levels in the liver would be so low that metabolic

processes would cease, and the liver would effectively cease metabolizing pentobarbital. (Park,

1996; Elliot et al., 1993)

10.    Pentobarbital, like other barbiturates, produces cardiovascular depression in part by

action in the central nervous system (brain, brainstem), but also by actions in the heart and

periphery, contrary to what Dr. Grant has described. Thus, as the pentobarbital is getting into the

brain, it is also getting into the heart and peripheral blood vessels, which leads to rapid and

profound cardiovascular depression (Manders et al., 1976; Segal et al., 1986).

11.    Dr. Van Norman and Dr. Grant do not provide any quantitative analyses to support their

contention that enhanced metabolism of pentobarbital by carbamazepine therapy will affect the



                                                                                                     4
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 6 of 23




actions of pentobarbital, particularly in the setting of administration of 5 grams of pentobarbital.

A closer look at the kinetics of pentobarbital and other available data indicates that

carbamazepine will not significantly impact pentobarbital action.

12.     Brodie and colleagues (Brodie et al., 1953) showed that large doses of pentobarbital in

humans (as much as 2.5 grams) had prolonged anesthetic effects. Pentobarbital, when

administered intravenously at 12 mg/kg, produced anesthesia for 1.5-3 hours, compared to 20-40

minutes when thiopental was administered intravenously at 12 mg/kg. The authors attributed this

prolonged duration of pentobarbital to slower elimination (metabolism) and estimated the

metabolism of pentobarbital at 4% per hour, compared to 15% per hour for thiopental. An inmate

who received 5 grams pentobarbital (about 70mg/kg in a 70 kg person) according to the protocol

would be long dead before enhanced pentobarbital metabolism could have an effect.

13.     Carbamazepine therapy has been reported to have minimal effects on the metabolism and

blood levels of phenobarbitone, another barbiturate that is similar to pentobarbital in that it is

also metabolized by the liver (Eadie et al., 1977). Also, the Food and Drug Administration has

designated carbamazepine to be a “weak” inducer of CYP2C9, the main CYP enzyme that

metabolizes pentobarbital (Table 3-3 at FDA website “Drug development and drug interactions:

Table of substrates, inhibitors and inducers”2). Thus, there is evidence that enzyme induction by

carbamazepine is weak or minimal. Furthermore, as acknowledged by Dr. Van Norman, there

are no apparent data on the effects of carbamazepine therapy on pentobarbital blood levels

(Paragraph 13, page 4 of Dr. Van Norman’s declaration dated 8-9-2020). Interestingly, Dr. Van

Norman extrapolates by citing the effects of carbamazepine therapy on phenobarbitone

metabolism, yet the paper cited by Dr. Van Norman (Pastolos et al. 2002) indicates that


2
  https://www.fda.gov/drugs/drug-interactions-labeling/drug-development-and-drug-interactions-table-substrates-
inhibitors-and-inducers#table2-3 accessed 8-24-2020

                                                                                                                  5
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 7 of 23




phenobarbitone’s half-life is not affected by antiepileptic drugs that induce CYP enzymes (see

Table 2 in the Pastolos paper, where phenobarbitone half-life is 80-100 hours with or without a

drug that induces CYP enzymes).

14.       The pharmacokinetic data and model of intravenous pentobarbital reported by Ehrnebo

(1974) indicate that the elimination half-life of pentobarbital is 22.3 hours. Application of the

Ehrnebo model and data3 shows that even if carbamazepine tripled the elimination rate

(clearance) of pentobarbital, with the half-life reduced to about 7 hours, pentobarbital blood

levels in the first 30 minutes after administration of 5 grams pentobarbital would be at 97-99% of

blood levels without carbamazepine therapy. Furthermore, this analysis does not incorporate the

reduced redistribution, metabolism and elimination that would occur from the cardiovascular

collapse caused by the large pentobarbital dose of 5 grams.

15.       Drs. Van Norman’s declaration and Dr. Grant’s declaration both contain equivocal

statements regarding the effects of carbamazepine therapy on pentobarbital (emphasis added):

      •   “there is virtually no information in the literature about how CYP interactions affect

          pentobarbital metabolism” (Paragraph 13, page 4 of 8-9-2020 Dr. Van Norman

          declaration)

      •   carbamazepine therapy might result in a situation where there is “possibly loss of clinical

          efficacy” (Paragraph 13, page 5 of 8-9-2020 Dr. Van Norman declaration)

      •   carbamazepine therapy would result in a dose of pentobarbital that would be “higher by

          an unpredictable amount” (Paragraph 20, page 6 of 5-22-2020 Dr. Grant declaration)

This last statement by Dr. Grant is particularly telling. If the amount is unpredictable, one cannot

draw reasonable conclusions about the impact of carbamazepine therapy on pentobarbital


3
 The Ehrnebo data and model were entered into a spreadsheet and the pentobarbital blood levels simulated using
Ehrnebo’s Equation 1:   Cp = Ae-αt + Be-βt

                                                                                                                 6
          Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 8 of 23




metabolism. And as I have explained above the speculative impact of carbamazepine therapy on

pentobarbital metabolism is nonexistent in the lethal injection setting.

IMPACT OF PULMONARY EDEMA

16.        Pulmonary edema and lung congestion are common findings in autopsies on humans who

have died from drug overdose (Chen & de Jong, 2017; Pelltier & Andrew, 2017). It is my

opinion that inmates administered 5 grams pentobarbital, a dose ten times a clinical dose, would

have profound brain depression such that they would not experience sensations associated with

pulmonary edema.

17.        Dr. Van Norman writes in her 8-7-2020 declaration (paragraph 10, on pages 4-5): “Peak

effects of IV barbiturates are well described and occur within 2 minutes after IV injection”. But

the onset of unconsciousness occurs before the peak effect, especially when a large dose of

pentobarbital (such as 5 grams) is administered. As I have stated before, pulmonary edema does

not occur with the first 500 mg of pentobarbital,4 as prior studies using pentobarbital and

thiopental, and the vast clinical experience over decades, show that pulmonary edema is a rare

complication of clinical doses of barbiturates. Also, the subjects in the Brodie (1953) study

received large pentobarbital doses but did not apparently develop pulmonary edema.

18.        Dr. Van Norman engages in circular reasoning. For example, at paragraph 17, on page 7

of her 11-1-2019 declaration, she writes: “It is a virtual medical certainty that prisoners who

remain aware after high-dose administration of an IV barbiturate such as pentobarbital are

capable of feeling pain, terror and suffocation”. But she incorrectly links awareness with

administration of high-dose pentobarbital. As I have stated before, high-dose pentobarbital



4
    500 mg of pentobarbital would be a usual clinical dose that would produce unconsciousness within 20-30 seconds.

                                                                                                                  7
        Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 9 of 23




administration produces profound brain suppression (including electrical silence) and there is no

evidence, nor has Dr. Van Norman cited any, that humans have awareness with such profound

brain suppression.

19.      Drs. Van Norman and Edgar opine that pentobarbital produces pulmonary edema by

virtue of its high pH (about 10). But, as already noted, pentobarbital and thiopental have been

used clinically for decades without any documented association with lung damage or pulmonary

edema. And, when administered at as much as 10 mg/kg (twice the normal induction dose),

thiopental (with nearly identical actions and pH to pentobarbital) is not known to cause

pulmonary edema (Wyant et al., 1957). Even if pentobarbital did cause pulmonary edema ante

mortem, the subject would have been deeply anesthetized, with profound depression of the brain

such that the subject would not experience the sensation associated with pulmonary edema.

20.      Dr. Van Norman has described her one experience of flash pulmonary edema occurring

with one breath (paragraph 10, on page 4 of her 8-7-2020 declaration) and cites a case report.5

But Dr. Van Norman fails to weigh her experience and the case report, which together total two

patients, against the millions of patients who have safely received thiopental or pentobarbital.

21.      Frothy fluid and foam are sometimes found in humans and animals after death, and there

is evidence that this froth can occur immediately prior to death (in the period from apnea to

cardiac death; see Swann 1964) and after death.6 Thus, the finding of froth in inmates who were




5
  Potts & Smethurst. Pleural effusion complicating thiopentone administration. Brit J Anaesth 1967; 39:78-82. The
patient described in this report had severe heart disease so the presence of pulmonary edema after induction could be
unrelated to thiopental.
6
  Animals (rabbits) made uremic (kidney failure) and who subsequently developed pulmonary edema were found to
not only have increasing lung weights as the period between death and post mortem exam increased, but the
presence of froth was found in animals that had later post mortem exams, while none was found upon immediate
post mortem examination. See Acta Scandinavica Medica 1964 in References Cited

                                                                                                                   8
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 10 of 23




executed by lethal injection does not indicate that this froth was generated ante mortem, as

proposed by Drs. Edgar and Van Norman.

22.     Post mortem froth and foam could be generated by the release of gasses from the lung

tissues and interacting with the lung surfactant, a substance that, during life, keeps alveoli (small

lung units, or air sacs) open. Related to this issue, Pattle (1955) wrote that “….oedema foam is

thus not produced by agitation of the oedema fluid with air during respiration; it can only have

been formed by air originally in the fine air spaces of the lung being broken up into bubbles and

afterwards expelled into the bronchi and trachea.”.7 Thus, the post mortem finding of froth in

inmates who were executed by lethal injection does not necessarily indicate that this froth was

generated ante mortem, as proposed by Drs. Van Norman and Edgar.

23.     Drs. Van Norman and Edgar state that the movement of air during respiration in the

presence of edema fluid produces the froth and foam found at autopsy (similar to a washing

machine producing foam). Specifically, Dr. Edgar writes in his declaration dated 10-24-2019 at

paragraph 79, page 20: “Put another way, the presence of froth in the airways indicates that there

was continued breathing for a significant period of time after pulmonary edema had

commenced…”. Thus, his proposed mechanism requires that breathing is occurring after the

formation of pulmonary edema.

24.     Wyant et al. (1957) showed, however, that apnea (absence of breathing) occurred after

the large doses of thiopental. And, as Wyant et al. showed, and as vast clinical experience has

shown, pulmonary edema is not found in patients administered thiopental or pentobarbital for

induction of anesthesia. That is, the dose that causes apnea is lower than a dose that might cause


7
 Pattle was a co-discoverer of lung surfactant and his pioneering research advanced treatment on neonatal lung
pathology.

                                                                                                                 9
         Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 11 of 23




pulmonary edema. This means that the presence of froth in the airways is not caused by

breathing because a person executed with a 5 grams of pentobarbital will become apneic (stop

breathing) well before any speculative formation of ante mortem pulmonary edema.

25.       Additionally, the dose of thiopental (about 10 mg/kg) used in the Wyant study produced

apnea, as expected, and indicates the ability of barbiturates such as pentobarbital and thiopental

to produce profound central nervous system depression. Furthermore, thiopental, at doses of 4-13

mg/kg injected over 1-5 minutes, causes burst suppression8 on the electroencephalogram (EEG)

(Homer & Stanski, 1985).9 Thus, barbiturates produce profound brain depression at doses that do

not cause “flash pulmonary edema”.

26.       Various eyewitness accounts of breathing patterns in inmates given pentobarbital include

descriptions of gasping and snoring. Barbiturates can cause upper airway collapse (similar to

what occurs with sleep-induced airway collapse that leads to snoring) (Drummond, 1989).

Drummond reported “Noisy breathing or airway obstruction developed in 10 [of 14] patients”

who were administered thiopental.

27.       Eyewitness accounts of federal executions performed in July and August 2020 indicate

no problems and support the contention that pentobarbital causes rapid unconsciousness and

death:




8
  Burst suppression is a feature of the EEG that signifies profound brain depression. Burst suppression, which has
alternating periods of EEG electrical activity and EEG electrical silence, immediately precedes total EEG electrical
silence if more barbiturate is administered, as in the case of lethal injection.
9
  It is important to note that, as expected, the large doses of thiopental administered in the Homer & Stanski study
did not apparently result in “flash pulmonary edema”.

                                                                                                                  10
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 12 of 23




        Hailey Fuchs writing about the execution of Daniel Lee: “Then his breaths

        became heavy. In just a few short moments, his chest remained still, his lips

        turned blue, and his fingers became ashy.”10

        Mark Berman writing about the execution of Wesley Purkey: “After Purkey’s

        final words, the lethal drug was injected and Purkey took several deep breaths. He

        eventually stopped and remained motionless for several minutes before his time

        of death was announced.”11

        Courtney Crowder writing about the execution of Dustin Honken: “….Honken

        took a big breath….a few breaths…..a last breath…..his lips had turned blue and

        his hands had gone ashen….”12

        Les Steed writing about the execution of Keith Nelson: “Nelson, who displayed

        no outward signs of pain or distress during the execution, was pronounced dead

        nine minutes after the injection was administered.”13

These accounts comport with the expected action of a massive overdose of pentobarbital. In

particular, Purkey demonstrated an expected response to pentobarbital: “deep breaths” followed

by motionlessness.

28.     Dr. Edgar also writes that “If pentobarbital caused only respiratory depression and arrest,

inmates would be expected to demonstrate only decreased movements of breathing, without



10
   https://www.nytimes.com/2020/07/14/us/politics/daniel-lewis-lee-execution-crime.html accessed 8-6-2020
11
   https://www.washingtonpost.com/national/wesley-purkey-execution-terre-haute-supreme-
court/2020/07/16/e074dbca-c75f-11ea-b037-f9711f89ee46_story.html accessed 8-6-2020
12
   Courtney Crowder, “Whose justice was served by Iowa man’s execution? Des Moines Register 7-21-2020
13
   https://nypost.com/2020/08/29/man-who-raped-killed-girl-is-5th-federal-inmate-executed-in-2020/
 accessed 9-5-2020


                                                                                                            11
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 13 of 23




gasping and evidence of labored or heavy breathing.” (paragraph 78, page 20 of his 10-24-2019

declaration). But Dr. Edgar ignores the literature and clinical experience of the effects of

barbiturates on breathing patterns, including those shown by Wyant et al. (1957) and the well-

known effects observed during euthanasia of pets (which often have agonal breaths). As shown

in Figure 8 of Wyant et al. (see figure below), after initiation of thiopental administration, but

prior to apnea, the tidal volumes (volume of a breath) increase, and almost double in size. These

increases in tidal volume are what are observed during pentobarbital executions as “deep

breaths”. Furthermore, the observed “gasping” could be confused with yawning, which occurs

commonly during intravenous administration of barbiturates. (Kim et al., 2000). Inmate

“snoring” that is observed in executions using pentobarbital are likely due to airway collapse, an

expected action of anesthetics.




                                                                                                     12
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 14 of 23




29.    Dr. Van Norman relies on the study by Joachim et al. (1978) to assert that normal lungs

have a weight of approximately 234 grams, on average, and that after trauma, lungs rapidly gain

weight over minutes, hours and days in the surviving period prior to death. More to the point, Dr.

Van Norman relies on the assertion by Joachim et al. (1978) that there was no correlation

between lung weight and the interval between death and autopsy. But this statement in the

Joachim et al. study is made in passing, with no actual data being reported. Most likely, the

autopsies were performed at intervals of several to many hours (and perhaps days) after death,

and the correlation would have been missed. For example, if lung weights increase in the 6-8

hour period after death and then remain stable (as shown by Durlacher et al. 1950—see below at

paragraph 32) then performing autopsies after this 6-8 hour period would show no correlation of

lung weight to the death-autopsy interval.

30.    More recent studies in humans using post-mortem computed tomography (PMCT) show

that fluid accumulates in lung over time in the post-mortem period (Shiotani et al., 2011).

Shiotani et al. write in their concluding paragraph: “PMCT findings of the lung are not fixed and

change with the passage of time after death in accordance with progression of postmortem

changes (pulmonary congestion and edema) in the corpse.”

31.    Likewise, fluid accumulation in the airways increases during the post-mortem period

(Ishida et al. 2014); these authors showed that fluid accumulated in the airways (main bronchi) as

the interval between death and PMCT increased. This fluid accumulation is akin to the fluid that

has been found at autopsy in inmates executed with pentobarbital.

32.    Published data on how post mortem pulmonary edema and lung congestion occur and




                                                                                                 13
       Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 15 of 23




progress is based in large part on animal studies.14 Dr. Van Norman has also relied upon animal

studies to support her opinions related to pulmonary edema.15

33.      Durlacher et al. (1950) examined post mortem changes in rabbit lung after various causes

of death, including pentobarbital overdose. They found that lung weight increased as the time

between pentobarbital-induced death and autopsy increased, as shown in their table 2:




Note that lung weight increased when comparing lung weight at immediate autopsy to lung

weight at 1, 2, 3, 4 and 6 hours after death, indicating that lungs can develop edema after death.

These researchers (and others16) also found that, for a variety of causes of death, lung weight

increased as the interval between death and autopsy increased (see table 1 in Durlacher et al.,

1950). These data indicate that post mortem edema formation is a generalized phenomenon and

is not specific to pentobarbital overdose. Notably in the Durlacher et al. study (their table 2

above), the ratio of the heaviest lung weights (at 6 hours) to the lung weight at immediate


14
   In an individual human or animal, an autopsy is done once at a specific time after death. To understand post-
mortem changes, a researcher studies groups of animals. For example, in one group of animals the post mortem is
done immediately after death, in another group the post mortem is done 1 hour after death, in a third group 2 hours
after death, and so forth. See Durlacher et al. (1950)
15
   See Dr. Van Norman’s citation in footnote #73, on page 33 of her first declaration (dated 11-1-2019): Stone CA,
Loew ER. Effect of various drugs on epinephrine-induced pulmonary edema in rabbits. Proc Soc Exp Biol Med
1949; 71:122-6 and her statement in the same declaration at paragraph 72, on page 36: “Experience in humans and
animal models indicate that flash pulmonary edema occurs virtually immediately during and after high-dose
barbiturate injection, and well within a time frame before peak drug effects on the brain have occurred.”
16
   See Acta Scandinavica Medica 1964 in References Cited

                                                                                                                  14
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 16 of 23




autopsy is 2.86 (10.95/3.83), which is in the range of that described by Dr. Van Norman

(“minimum of 2.5 times normal weight to a maximum of almost 4 times normal total weight”—

paragraph 17 on page 7 of her 8-7-2020 declaration). Thus, the animal data indicate that all of

the pulmonary edema in inmates executed with pentobarbital can be generated post-mortem.

34.    Symptoms of pulmonary edema vary, and many people with pulmonary edema are

asymptomatic. Large portions of patients with pulmonary edema due to renal failure, re-

expansion pulmonary edema and high-altitude pulmonary edema report no symptoms

(Mallamaci et al., 2010; Enia et al., 2013; Marino et al., 2015; Bouzat P et al., 2013; Devine

2014; Kim et al., 2009; Baik et al., 2010). These data indicate that pulmonary edema and lung

congestion do not necessarily go hand-in-hand with sensations of breathlessness.

35.    As indicated in the attached injection log provided by the DOJ, the pentobarbital injection

times were approximately 5, 4 and 4 minutes for the executions of Lee, Purkey and Honken,

respectively, based on the initiation of the pentobarbital injections and when the saline flush

injections commenced. The estimated time between when the pentobarbital infusion starts and

when the inmate becomes unconscious is about 125-135 sec, or a little over 2 minutes.

36.    A volume of 100 ml (two 50 ml syringes of pentobarbital) injected over 4 minutes

corresponds to an injection rate of 0.41 ml/second (100 ml/240 seconds). The volume of the IV

tubing between where the pentobarbital is injected into the IV tubing and the entry of the tubing

into the inmate is reported as 37 ml (the “dead space”). Thus, after the pentobarbital infusion

begins, it takes about 90 seconds before the first pentobarbital gets into the inmate (37

ml/0.41ml/sec = 90 seconds). It takes another 15-18 seconds for the “induction dose” to get into

the inmate (assuming 4.5mg/kg, a weight of 75 kg = 338 mg, and based on pentobarbital

concentration 50 mg/ml: 338 mg/ml/50mg/ml = 6.75 ml needs to be injected, which takes 16

                                                                                                  15
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 17 of 23




seconds (6.75 ml/0.41 ml/second = 16 seconds). Once the induction dose is in, it takes another

20 to 30 seconds for unconsciousness to occur, so the total time between the initiation of

pentobarbital injection and when the inmate would start to become unconscious is about 125-135

seconds (90 sec + 16 sec + 20 to 30 sec).

CONCLUSION

37.    It is my opinion to a medical certainty that carbamazepine will not significantly affect the

actions of pentobarbital and that an inmate administered 5 grams of pentobabrital will become

rapidly unconscious and will not experience the sensation of any pulmonary edema that might

occur before death.




Date: September 11, 2020                             __________________________________
                                                     Joseph F. Antognini, M.D., M.B.A.




                                                                                                 16
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 18 of 23




References Cited
       Acta Medica Scandinavica. Control Material. Acta Medica Scandinavica 1964; 176
(s418):29-40.
       Baik JH et al. High-resolution CT findings of re-expansion pulmonary edema. Korean J
Radiology 2010; 11:164-168
        Bouzat P, et al. Time course of asymptomatic interstitial pulmonary oedema at high
altitude. Resp Physiol Neurobiol 2013; 186:16-21
       Brodie BB, Burns JJ, Mark LC, Lief PA, Bernstein E, Papper EM. The fate of
pentobarbital in man and dog and a method for its estimation in biological material. J Pharmacol
Rxp Ther 1953; 109:26-34
       Chen HI, deJong J. Increased lung weights in drug-related fatalities. J Forensic Sciences
2017; 62:1632-4
         Devine MD et al. Asymptomatic re-expansion pulmonary oedema with bilateral
infiltrates. PostgradMed J 2014; 90:300-301
       Drummond GB. Influence of thiopentone on upper airway muscles. Brit J Anaesth 1989;
63:12-21.
      Durlacher SH, Banfield WG, Bergner AD. Post-mortem pulmonary edema. Yale J Biol
Med 1950; 22:565-72.
      Eadie MJ, Lander CM, Hooper WD, Tyrer JH. Factors influencing plasma
phenobarbitone levels in epileptic patients. Brit J Clin Pharmacol 1977; 4:541-547
       Ehrnebo M. Pharmacokinetics and distribution properties in humans following oral and
intravenous administration. J Pharmaceutical Sciences 1974; 63:1114-18
        Elliot SL, et al. The effect of hypoxia on propranolol clearance during antegrade and
retrograde flow in the isolated perfused rat liver preparation. Biochemical Pharmacology 1993;
45:573-78
      Enia G, et al. Asymptomatic pulmonary congestion and physical functioning in
hemodialysis patients. Clin J American Soc Nephrology 2013; 8:1343-48
       Homer TD, Stanski DR. The effect of increasing age on thiopental disposition and
anesthetic requirement. Anesthesiology 1985; 62:714-24.
      Ishida M, Gonoi W, Hagigawa K, et al. Fluid in the airway of nontraumatic death on
postmortem computed tomography. Am J Forensic Med Path 2014; 35:113-17
        Joachim H, Riede UN, Mittermayer C. The weight of human lungs as a diagnostic
criterium. Path Res Pract 1978; 162:24-40
       Kim DW, Joo JD, Kil HY. Can yawning be used as an indicator of induction of
anesthesia? Korean J Anesthesiol 2000; 39:S1-S6.
      Kim et al. New classification and clinical characteristics of reexpansion pulmonary
edema after treatment of spontaneous pneumothorax. Am J Emerg Med 2009; 27:961-67
                                                                                               17
      Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 19 of 23




        Mallamaci F et al. Detection of pulmonary congestion by chest ultrasound in dialysis
patients. JACC: Cardiovascular Imaging 2010; 3:586-94
       Manders WT, Vatner SF. Effects of sodium pentobarbital anesthesia on left ventricular
function and distribution of cardiac output in dogs, with particular reference to the mechanism of
tachycardia. Circulation Research 1976; 39:512-17
      Marino F, et al. Subclinical pulmonary congestion is prevalent in nephrotic syndrome.
Kidney International 2016; 89:421-28
      Park GR. Molecular mechanisms of drug metabolism in the critically ill. British J
Anaesthesia 1996; 77:32-49
       Pasatolos PN, et al. The importance of drug interactions in epilepsy therapy. Epilepsia
2002; 43:365-85
      Pattle RE. Properties, function and origin of the alveolar lining layer. Nature 1955; 175:
1125-26
      Pelltier DE, Andrew TA. Common findings and predictive measures of opioid overdoses.
Academic Forensic Pathology 2017; 7:91-98.
      Segal L, Rendig SV. Sodium pentobarbital effects on cardiac function and response to
dobutamine. J Cardiovasc Pharmacol 1986; 8:392-97
       Shafer SL. Shock values. Anesthesiology 2004; 101:567-8.
      Shiotani S, Kobayashi T, Hayakawa H, Kikuchi K, Kohno M. Postmortem pulmonary
edema: A comparison between immediate and delayed postmortem computed tomography. Legal
Medicine 2011; 13:151-55
Swann HE. The development of pulmonary edema during the agonal period of sudden asphyxia
deaths. J Forensic Sciences 1964; 9:360-73
        Wyant GM, Dobkin AB, Aasheim GM. Comparison of seven intravenous anaesthetic
agents in man. Brit J Anaesthesia 1957; 29:194-209




                                                                                                 18
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 20 of 23




           EXHIBIT A
Exhibit ACase 1:19-mc-00145-TSC   Document 246-2 Filed 09/14/20 Page 21 of 23
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 22 of 23
Case 1:19-mc-00145-TSC Document 246-2 Filed 09/14/20 Page 23 of 23
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 1 of 6




                            CERTIFICATE OF SERVICE

       I hereby certify that on September 14, 2020, I caused a true and correct copy of

foregoing to be served on all following counsel of record via the Court’s CM/ECF system.
Joshua C. Toll (D.C. Bar No. 463073)
King & Spalding LLP
1700 Pennsylvania Avenue, N.W.
Washington, DC 20006
(202) 737-8616
jtoll@kslaw.com

Margaret O’Donnell
P.O. Box 4815
Frankfort, KY 40604
(502) 320-1837
mod@dcr.net
Counsel for Plaintiff Anthony Battle


Ginger D. Anders (D.C. Bar No. 494471)
Jonathan S. Meltzer (D.C. Bar No. 888166546)
Brendan Gants (D.C. Bar No. 1031419)
Munger, Tolles & Olson LLP
1155 F Street N.W., Seventh Floor
Washington, D.C. 20004-1357
(202) 220-1100
ginger.anders@mto.com
Counsel for Plaintiff Brandon Bernard


Alex Kursman, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
alex_kursman@fd.org

Counsel for Plaintiff Alfred Bourgeois


Joseph Luby, Assistant Federal Defender
Federal Community Defender Office, E.D. Pa.
 601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 2 of 6




Telephone - 215-928-0520
Email – joseph_luby@fd.org
Counsel for Plaintiff Chadrick Fulks


Amy Lentz (DC Bar No. 990095)
Steptoe & Johnson, LLP
1300 Connecticut Avenue NW
Washington, DC 20036
202.429.1320
alentz@stepoe.com
Counsel for Plaintiff Orlando Hall


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
shawn_nolan@fd.org

Counsel for Plaintiff Dustin Higgs

Scott W. Braden (Ark. Bar Number 2007123)
Assistant Federal Defender
Arkansas Federal Defender Office
Ark Bar Number 2007123
1401 West Capitol, Suite 490
Little Rock, Arkansas 72201
(501) 324-6114
Scott_Braden@fd.org
Jennifer Ying (DE #5550)
Andrew Moshos (DE #6685)
Morris, Nichols, Arsht & Tunnell LLP
1201 N. Market St.
P.O. Box 1347
Wilmington, Delaware 19801
(302) 658-9300
jying@mnat.com
amoshos@mnat.com

Counsel for Plaintiff Norris G. Holder, Jr.


Jon Jeffress
KaiserDillon PLLC
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 3 of 6




1099 14th Street NW
8th Floor West
Washington, DC 20005
(202) 640-2850
jjeffress@kaiserdillon.com

Timothy Kane, Assistant Federal Defender
Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
215-928-0520
timothy_kane@fd.org
shawn_nolan@fd.org

Counsel for Plaintiff Dustin Lee Honken


Donald P. Salzman (D.C. Bar No. 479775)
Charles F. Walker (D.C. Bar No. 427025)
Steven M. Albertson (D.C. Bar No. 496249)
Skadden, Arps, Slate, Meagher & Flom LLP
1440 New York Avenue, N.W.
Washington, D.C. 20005
(202) 371-7983
donald.salzman@skadden.com

Counsel for Plaintiff Corey Johnson
Gregory S. Smith
913 East Capital Street, SE
Washington, D.C. 20003
(202) 460-3381
(877) 809-9113 (fax)
gregsmithlaw@verizon.net
Counsel for Plaintiff William Emmet LeCroy
David S. Victorson
Hogan Lovells US LLP
Columbia Square
555 13th Street NW
Washington, DC 20004
(202) 637-5600
(202) 637-5910 (fax)
david.victorson@hoganlovells.com
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 4 of 6




Pieter Van Tol (admitted pro hac vice)
Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
(212) 918-3000
(212) 918-3100 (fax)
pieter.vantol@hoganlovells.com
Counsel for Plaintiff Daniel Lewis Lee
Dale A. Baich (pro hac vice)
Jennifer M. Moreno
Federal Public Defender
District of Arizona
850 West Adams Street, Suite 201
Phoenix, Arizona 85007
602-382-2816
602-889-3960 (fax)
dale_baich@fd.org
jennifer_moreno@fd.org
Counsel for Plaintiff Keith Nelson


Shawn Nolan, Chief, Capital Habeas Unit
Federal Community Defender Office, E.D. Pa.
601 Walnut Street, Suite 545 West
Philadelphia, PA 19106
(215) 928-0520
timothy_kane@fd.org
shawn_nolan@fd.org
Gary E. Proctor
Law Offices of Gary E. Proctor, LLC
8 East Mulberry Street
Baltimore, MD 21202
(410) 444-1500
(443) 836-9162 (fax)
garyeproctor@gmail.com
Counsel for Plaintiff Jeffrey Paul

Alan E. Schoenfeld (admitted pro hac vice)
Ryan M. Chabot (admitted pro hac vice)
Wilmer Cutler Pickering Hale and Dorr LLP
7 World Trade Center
250 Greenwich Street
New York, New York 10007
(212) 230-8880
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 5 of 6




Alan.Schoenfeld@WilmerHale.com
Ryan.Chabot@WilmerHale.com

Andres C. Salinas (DC Bar No. 156118)
Wilmer Cutler Pickering Hale and Dorr LLP
1875 Pennsylvania Avenue NW
Washington, DC 20006
(202) 663-6289
Andres.Salinas@WilmerHale.com

Counsel for Wesley I. Purkey
Paul F. Enzinna (D.C. Bar No. 421819)
Ellerman Enzinna PLLC
1050 30th Street, NW
Washington, DC 20007
(202)753-5553
penzinna@ellermanenzinna.com
Counsel for Plaintiff James H. Roane, Jr.


Amy Karlin, Interim Federal Public Defender
Celeste Bacchi
Jonathan C. Aminoff
Deputy Federal Public Defenders
321 E. Second Street
Los Angeles, CA 90012
(213) 894-2854
celeste_bacchi@fd.org
Counsel for Plaintiff Julius O. Robinson


Gerald W. King, Jr. (Ga. Bar No. 140981)
Jeffrey Lyn Ertel (Ga. Bar No. 249966)
Federal Defender Program, INC.
101 Marietta Street, Suite 1500
Atlanta, Georgia 30303
(404) 688-7530
(404) 688-0768 (fax)
Gerald_King@fd.org
Jeff_Ertel@fd.org

Brandon D. Almond
Troutman Sanders LLP
401 9th Street, NW
Suite 1000
   Case 1:19-mc-00145-TSC Document 246-3 Filed 09/14/20 Page 6 of 6




Washington, D.C. 20004
(202) 274-2864
(202) 274-2994
brandon.almond@troutmansanders.com
Counsel for Richard Tipton, III
Michael F. Williams
Kirkland & Ellis, LLP
1301 Pennsylvania Avenue, NW
Washington, D.C. 20004
(202) 389-5123
(202) 389-5200 (fax)
michael.williams@kirkland.com

Counsel for Christopher Andre Vialva

Evan Miller (DC Bar No. 219310)
Vinson & Elkins LLP
2200 Pennsylvania Avenue, NW
Suite 500 West
Washington, D.C. 20037
(202) 639-6605
(202) 478-1815 (fax)
emiller@velaw.com

Counsel for Bruce Webster


                             /s/Jean Lin
                            Attorney for Defendants
